Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of February 22,
2013 and effective as of February 27, 2013 by and among Pacific Mercantile
Bancorp, a California corporation (the “Company”), and Carpenter Community
Bancfund, L.P. and Carpenter Community Bancfund-A, L.P. (“each, a “Purchaser”
and, collectively, the “Purchasers”). The Purchasers and the Company are
collectively referred to herein as the “Parties” and each may be individually
referred to herein as a “Party.” Certain terms with initial capital letters in
this Agreement are defined in Article I hereof.

RECITALS

A. The Company is a bank holding company, registered as such under the BHCA and
is the record and beneficial owner of 100 percent of the issued and outstanding
capital stock of Pacific Mercantile Bank, a California banking corporation (the
“Bank”).

B. The Company desires to sell to each Purchaser, and each Purchaser desires to
purchase from the Company, in a private placement exempt from the registration
and prospectus delivery requirements of the Securities Act, the number of
Purchased Shares (as hereinafter defined) set forth opposite such Purchaser’s
name on Exhibit A hereto for a cash price of $6.75 per Purchased Share (the “Per
Share Purchase Price”) and on the term and conditions set forth hereinafter in
this Agreement.

C. The aggregate number of Purchased Shares being sold to the Purchasers
pursuant to this Agreement is Two Million Two Hundred Twenty-Two Thousand
(2,222,222) shares of Common Stock of the Company, less such number of shares of
such Common Stock that SBAV may elect to purchase as provided in
Section 2.2 hereof, if any, and the aggregate purchase price of the shares of
Common Stock that are sold to the Purchasers shall be determined by multiplying
such number of shares by the Per Share Purchase Price (hereinafter sometimes
referred to as the “Aggregate Purchase Price”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and other agreements set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. When used in this Agreement, each of the following terms shall
have the following meaning unless the context otherwise requires:

“2011 10-K” means the Company’s annual report on form 10-K for the Company’s
fiscal year ended December 31, 2011, filed with the SEC on February 27, 2011.

“ALLL” shall have the meaning ascribed to such term in Section 4.22(c).

“Affiliate” means an “affiliate” or “associate”, as defined under SEC Rule 405.

“Agent” shall have the meaning ascribed to such term in Section 4.36.

“Agreement” means this Common Stock Purchase Agreement, including all Exhibits
and Schedules hereto, as the same may be hereafter amended.

“Aggregate Purchase Price” shall have the meaning given to such term in the
Recitals to this Agreement.



--------------------------------------------------------------------------------

“Amended Investor Rights Agreement” means the Amended and Restated Investor
Rights Agreement dated as of February 28, 2012 by and among the Company and the
Purchasers.

“Amended Registration Rights Agreements” means that certain Amended Registration
Rights Agreement dated as of February 28, 2012 by and among the Company and the
Purchasers.

“Applicable Law” shall mean any domestic or foreign, federal, state or local,
statute, law, ordinance, rule, administrative interpretation, regulation, order,
writ, injunction, directive, judgment, decree or other requirement of any
Governmental Authority applicable to the Company or the Bank or their respective
properties or assets.

“Asset Purchase Agreement” means any agreement entered into by the Bank and the
Company or an Asset Resolution Subsidiary, which provides for the sale by the
Bank to the Company or to such Asset Resolution Subsidiary (as the case may be)
of any of the Bank’s Non-Performing Assets, a list of which will appended to
each such Agreement.

“Asset Resolution Subsidiary” means a California corporation which is or will be
a wholly-owned subsidiary of the Company that is or will be organized to
purchase, manage and collect or dispose of the Non-Performing Assets of the Bank
that are purchased under the Asset Purchase Agreement.

“Bank” shall have the meaning ascribed to such term in Recital A.

“Bank Secrecy Act” means the Currency and Foreign Transaction Reporting Act (31
U.S.C. Section 5311 et seq.), as amended.

“BHCA” means the Bank Holding Company Act of 1956, as amended.

“Board Meeting Package” means the reports, analyses, Committee meeting minutes
and reports and other information furnished, in written or digital form, to the
members of the Boards of Directors of the Company and the Bank for their review
in preparation for each of their respective Board meetings held between July 1,
2012 and the date hereof. The reports, analyses, Committee meeting minutes and
reports, and other information for each of such Board meetings are listed in the
Agenda for each such Board meeting.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in California are authorized or required by law to close.

“CEO” shall have the meaning ascribed to such term in Section 4.9(d).

“CFO” shall have the meaning ascribed to such term in Section 4.9(d).

“California Secretary” means the Office of the Secretary of State of the State
of California.

“Carpenter Funds” means Carpenter Community Bancfund, L.P. and Carpenter
Community Bancfund-A, L.P.; of which the general partner is Carpenter Fund
Manager GP, LLC.

“Carpenter Fund Manager” means Carpenter Fund Manager GP, LLC or any successor
general partner of the Carpenter Funds.

“Carpenter Regulatory Approvals” shall have the meaning ascribed to such term in
Section 6.2.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601 et seq., as amended or re-codified.

“CGCL” means the California General Corporations Law, as in effect on the date
hereof and as may be amended hereafter.

 

2



--------------------------------------------------------------------------------

“Change in Control Arrangements” means all plans, contracts, programs,
agreements, policies and other arrangements (whether written or unwritten) which
provide for (i) the making of any material payment (including, without
limitation, any severance, unemployment compensation, parachute) payment to,
(ii) any material increase in the compensation or benefits otherwise payable to,
or (iii) the acceleration of the time of payment or vesting of any material
compensation or material benefits of, any of the current or former directors,
officers, employees or consultants of the Company or the Bank on or by reason of
the consummation of any transaction or series of related transactions with any
person that would result in (A) the persons who were the holders of all of the
outstanding voting shares of the Company or the Bank immediately prior to the
consummation of such transaction ceasing to own at least fifty-one percent
(51%) of the shares of voting stock of the Company or the Bank (as the case may
be), or (B) all or substantially all of the assets of the Company or the Bank
being sold or otherwise transferred to another person (other than a person that,
immediately prior to the consummation of such sale or other transfer of assets,
was an Affiliate of the Company or the Bank).

“Claims Notice” shall have the meaning ascribed to such term in Section 8.5(c).

“Classified Assets” shall mean all OREO and all loans which have been classified
as “substandard,” “doubtful,” or “loss” (or words of similar import) by the
Bank, or an applicable Regulatory Authority.

“Closing” shall have the meaning ascribed to such term in Section 2.3.

“Closing Date” shall have the meaning ascribed to such term in Section 2.3.

“Code” means the Internal Revenue Code of 1986, as amended or recodified.

“Common Stock” means the Company’s common stock, without par value.

“Community Reinvestment Act” means the Community Reinvestment Act of 1977 (12
U.S.C. 2901 et seq.), as amended.

“Company” shall have the meaning ascribed to such term in the Preamble.

“Company Articles” shall have the meaning ascribed to such term in
Section 4.1(b).

“Company Bylaws” shall have the meaning ascribed to such term in Section 4.1(b).

“Company Consolidated Financial Statements” shall have the meaning given to such
term in Section 4.9(b).

“Company Disclosure Schedules” shall mean the disclosure schedules referenced in
Article IV of the Agreement which have been separately delivered by the Company
at or prior to execution of this Agreement to the Purchasers, or their officers,
managers or general partners, as the case may be, and as the same may be
modified by any Company Updates (as hereinafter defined) delivered by or on
behalf of the Company to Purchasers prior to a Closing Date.

“Company Incentive Shares” shall have the meaning ascribed to such term in
Section 4.4(b).

“Company Permits” shall have the meaning ascribed to such term in
Section 4.11(a).

“Company Stock” means the issued and outstanding capital stock of the Company.

“Company Update(s)” shall have the meaning ascribed to such term in the preamble
to Article IV.

“Derivative Instrument” means any swap, forward, future, option, cap, floor or
collar or any other interest rate or foreign currency protection contract or any
other contract that is not included in the Company’s consolidated balance sheet
as at September 30, 2012 contained in the Company’s Quarterly Report on Form
10-Q for the quarter then ended and is a derivatives contract.

 

3



--------------------------------------------------------------------------------

“DFI” means the Commissioner of the Department of Financial Institutions of the
State of California.

“DTC” means The Depository Trust Company.

“Environmental Laws” means any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, treaty, writ or order and any enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree, judgment, stipulation, injunction, permit,
authorization, policy, opinion, or agency requirement, in each case having the
force and effect of law, relating to pollution, contamination, protection,
investigation or restoration of the environment, health and safety or natural
resources, including, without limitation, noise, odor, wetlands, or the use,
handling, presence, transportation, treatment, storage, disposal, release,
threatened release or discharge of Hazardous Materials.

“Environmental Permits” means any permit, approval, identification number,
license and other authorization required under any applicable Environmental Law.

“Equal Credit Opportunity Act” means the Equal Credit Opportunity Act (15
U.S.C. Section 1691 et seq.), as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Housing Act” means the Fair Housing Act (420 U.S.C. Section 3601 et seq.),
as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Reserve Board” and “FRB” both mean the Board of Governors of the
Federal Reserve System or the applicable Federal Reserve Bank acting under
delegated authority.

“Financial Code” means the California Financial Code, as amended from time to
time.

“Form 8-K” shall have the meaning ascribed to such term in Section 9.2.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America, applied on a consistent basis.

“GLB Act” means the Gramm-Leach-Bliley Act of 1999, as amended from time to
time.

“Governmental Authority” and “Governmental Entity” shall each mean any foreign,
domestic, federal, territorial, state or local governmental authority,
quasi-governmental authority, court, government or self-regulatory organization,
government commission or tribunal, or any regulatory or administrative agency,
or any political or other subdivision, department or branch of any of the
foregoing.

“Hazardous Material” means any hazardous or toxic substance, material or waste
which is or becomes regulated by any local governmental authority, the State of
California or the United States Government. The term “Hazardous Material”
includes, without limitation, any material or substance which is (i) defined as
a “hazardous waste,” “extremely hazardous waste” or “restricted hazardous waste”
under Sections 25115, 25117 or 25122.7, or listed pursuant to Section 25140, of
the California Health and Safety Code Division 20, Chapter 6.5 (Hazardous Waste
Control Law), (ii) defined as a “hazardous substance” under Section 25316 of the
California Health and Safety Code, Division 20, Chapter 6.8
(Carpenter-Presley-Tanner Hazardous Substance Account Act), (iii) defined as a
“hazardous material,” “hazardous substance,” or “hazardous waste” under
Section 25501 of the California Health and Safety Code, Division 20, Chapter
6.95 (Hazardous Materials Release Response Plans and Inventory), (iv) defined as
a “hazardous substance” under Section 25281 of the California Health and Safety
Code, Division 20, Chapter 6.7 (Underground Storage of Hazardous Substances),
(v) petroleum, (vi) asbestos, (vii) defined as hazardous or extremely hazardous
pursuant to Article 11 of Title 22 of the California Administrative Code,
Division 4, Chapter 20, (viii) designated as a “hazardous substance” pursuant to
Section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1317),
(ix) defined as a “hazardous waste” pursuant to Section 1004 of the Federal
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C.
§ 6903), or (x) defined as a “hazardous substance” pursuant to Section 101 of
CERCLA.

 

4



--------------------------------------------------------------------------------

“Home Mortgage Disclosure Act” means the Home Mortgage Disclosure Act (12 U.S.C.
Section 2801 et seq.), as amended.

“Indebtedness” of any Person means, without duplication (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business),
(c) all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (e) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (f) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (g) all indebtedness referred to in clauses (a) through (f) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (h) all contingent obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(a) through (g) above; provided, however, that customer deposits and similar
obligations shall not be included as Indebtedness.

“Indemnification Claim” shall have the meaning ascribed to such term in
Section 8.3(b).

“Indemnification Payments” shall have the meaning ascribed to such term in
Section 8.5(d).

“Indemnified Party” and “Indemnified Parties” shall have the respective meanings
ascribed to such terms in Section 8.2 hereof.

“Insolvent” means, with respect to any Person (a) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total Indebtedness, (b) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, or (c) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature.

“Investor” means a Purchaser or any transferee or assignee thereof to whom a
Purchaser assigns its rights under the Amended Registration Rights Agreement and
who agrees to become and be bound by the provisions of such Agreement in
accordance with the terms thereof and any transferee or assignee thereof to whom
a transferee or assignee assigns its rights under the Amended Registration
Rights Agreement and who agrees to become bound by and to comply with the terms
and provisions thereof.

“Investor Rights Agreements” means the Amended Investor Rights Agreement and the
SBAV Rights Agreement.

“IRS” means the United States Internal Revenue Service.

The phrases “Knowledge of the Company,” “knowledge of the Company” and the
“Company’s knowledge” each means the actual knowledge of any of the following:
the President of the Company, the Chief Financial Officer of the Company, the
Chief Operating Officer of the Bank and the Chief Credit Officer of the Bank.

“Liability” means and includes for any Person all items of Indebtedness
(including, without limitation, capitalized lease obligations), whether direct,
indirect or contingent, which, in accordance with GAAP, would be included in
determining liabilities as shown on the liability side of a balance sheet of
such Person as of the date as of which Indebtedness is to be determined, and
also includes all Indebtedness and liabilities of others assumed or guaranteed
by such Person or in respect of which such Person is secondarily or contingently
liable (other than by

 

5



--------------------------------------------------------------------------------

endorsement of instruments in the course of collection), whether by reason of
any agreement to acquire such Indebtedness or to supply or advance sums or
otherwise, and any guarantee of any such item of Indebtedness or any other
obligation or any assurance with respect to the financial condition of any other
Person, including without limitation any purchase or repurchase agreement (but
not including endorsements of instruments for deposit or collection in the
ordinary course of business).

“Lien” means any mortgage, hypothecation, pledge, security interest,
encumbrance, equitable interest, claim, lien or charge, any conditional sale or
other title retention agreement in the nature thereof or any material
restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership) of any asset or property, any sale of receivables
with recourse or any filing of a financing statement as debtor under the Uniform
Commercial Code or any similar statute, or any agreement to grant, create,
effect, enter into or file any of the foregoing.

“Loan Investor” shall have the meaning ascribed to such term in Section 4.30.

“Loans” means loans, extensions of credit (including guaranties) and commitments
to extend credit.

“Losses” means any and all losses, claims, damages, liabilities and expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses). Notwithstanding anything to the contrary contained in this
Agreement, the diminution in value of the Purchased Shares shall only be
considered a “Loss” for purposes of this Agreement, if, and only if, the cause
of such diminution in value is the breach of this Agreement by Company.

“Material Adverse Effect” means, when used in connection with any entity, any
change, effect, or circumstance that has or could reasonably be expected to have
a material adverse effect on (a) the ability of such entity and its Subsidiaries
to consummate the transaction contemplated by this Agreement and the Other
Transaction Documents; or (b) the business, financial condition, results of
operations, assets or prospects of such entity and its Subsidiaries taken as a
whole; provided, however, that a “Material Adverse Effect” shall not be deemed
to occur or exist in the case of any change, effect, or circumstance that is or
was reasonably attributable to: (i) economic conditions generally in the United
States or foreign economies in any locations where such party has material
operations; (ii) changes in banking and similar laws of general applicability or
interpretations thereof by courts or Governmental Entities; provided, with
respect to clauses (i) and (ii), the changes, effects or circumstances do not
have a materially disproportionate effect (relative to other industry
participants) on such party; (iii) the announcement or pendency of the
transactions contemplated hereby; (iv) any action taken by the Company that has
been approved pursuant to Article VI hereof; (v) any change in the trading price
of the Company’s common stock in and of itself; or (vii) any failure, in and of
itself, by the Company to meet internal or other estimates, predictions,
projections or forecasts of revenue, net interest income, operating income, net
income or any other measure of financial performance) (it being understood that,
with respect to clauses (v) and (vi), unless excepted from the definition of
Material Adverse Effect as set forth in clauses (i) to (v) inclusive of this
definition, the facts or circumstances giving rise or contributing to such
change in trading price or failure to meet estimates or projections may be
deemed to constitute, or be taken into account in determining whether there has
been, a Material Adverse Effect).

“Mortgage Finance Agency” shall have the meaning ascribed to such term in
Section 4.30.

“Nonperforming Assets” shall mean all loans for which interest is past due more
than 90 days and/or is not accruing, and all loans restructured when there has
not been a history of past performance on debt service in accordance with the
contractual terms of the restructured loans, and all OREO.

“One Year Survival Period Termination Date” shall have the meaning given to such
term in Section 8.1 hereof.

“Other Real Estate Owned” and “OREO” both mean real estate or loans secured by
real estate that are classified or would be classified, under bank regulatory
accounting principles, as: “loans to facilitate;” “other real estate owned;”
“in-substance foreclosure;” “in-substance repossession;” foreclosed real estate;
and real estate acquired for debts previously contracted.

“Other Transaction Documents” means the Asset Purchase Agreement, the
Registration Rights Agreement Amendment, and any other agreement to be executed
and delivered by the Parties hereto concurrently with the execution and delivery
of this Agreement or with the consummation of the transactions contemplated
hereby.

 

6



--------------------------------------------------------------------------------

“Ownership Percentage” and “SBAV Ownership Percentage” shall each have the
meaning given to the term “Ownership Percentage” in the SBAV Rights Agreement.

“Party” shall have the meaning ascribed to such term in the Preamble to this
Agreement.

“Pending Indemnity Claim” shall have the meaning ascribed to such term in
Section 8.4(b) hereof.

“Permitted Liens” shall mean (i) mechanics’, carriers’, workers’, repairmen’s,
warehousemen’s, carriers’ or other similar Liens arising in the ordinary course
of business of the Company or the Bank, (ii) Liens for Taxes, assessments and
other similar governmental charges or statutory Liens that are not yet due and
payable or which are being contested in good faith, (iii) pledges of assets by
the Company or the Bank in the ordinary course of business, including to secure
public deposits or borrowings, and (iv) Liens that arise under zoning, land use
and other similar laws and other imperfections of title or other Liens that do
not, individually or in the aggregate, materially affect the value of the
property subject thereto (as carried on the consolidated balance sheet of the
Company) and do not materially impair the use of the property subject thereto as
presently used and Liens on those properties which would not, individually or in
the aggregate, have a Material Adverse Effect on the Company.

“Per Share Purchase Price” shall have the meaning given to such term in the
Recitals to this Agreement.

“Person” means any natural person, corporation, firm, partnership, association,
government, governmental agency or any other entity.

“Preferred Stock” means the Series B Preferred Stock and the Series C Preferred
Stock (as hereinafter defined).

“Previously Disclosed” means disclosed in writing in a Disclosure Schedule to
this Agreement (as the same may have been supplemented in a Company Update as
provided in the preamble to Article IV hereof), or in the SEC Reports or in any
Board Meeting Package or disclosed in any written communication from any
Governmental Authority or Mortgage Finance Agency sent or provided to the
Carpenter Fund Manager or any of its Managers or other representatives.

“Purchased Shares” shall mean the 2,222,222 shares of the Company’s Common Stock
being sold to the Purchasers by the Company pursuant to this Agreement, which
number of shares shall be subject to possible reduction as and to the extent
provided in Section 2.2 hereof.

“Purchasers” shall have the meaning ascribed to such term in the Preamble.

“Purchasers’ Disclosure Schedules” shall mean the disclosure schedules
referenced in Article V of the Agreement which have been separately delivered by
each Purchaser at or prior to execution of this Agreement to the Company.

“Registration Rights Amendment” shall mean an amendment, substantially in the
form of Exhibit B hereto, amending the Registration Rights Agreement dated
February 28, 2012 among the Company and the Purchasers.

“Regulatory Authority” shall have the meaning ascribed to such term in
Section 4.9(e).

“Restricted Securities” shall have the meaning ascribed to such term in
Section 5.7.

“SBAV” means SBAV LP, a Delaware limited partnership that is an affiliate of the
SBAV Group, Inc., and affiliates thereof.

“SBAV Rights Agreement” means that certain Investor Rights Agreement entered
into by and between the Company and SBAV on August 26, 2011.

“SEC” means the United States Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------

“SEC Reports” means those reports and schedules filed by the Company with the
SEC pursuant to the Exchange Act from January 1, 2010 through the date of the
Closing.

“Securities Act” means the Securities Act of 1933, as amended.

“Series B Shares” means shares of the Company’s Series B-1 Convertible 8.4%
Noncumulative Preferred Stock and Series B-2 Convertible 8.4% Noncumulative
Preferred Stock.

“Series C Certificate of Determination” means the Certificate of Determination
of the Rights, Preferences and Privileges of the Series C Preferred Stock, as
filed with the California Secretary of State.

“Series C Preferred Stock” means the Company’s Series C Convertible 8.4%
Noncumulative Preferred Stock and the shares of which shall sometime be referred
to in this Agreement as “Series C Shares”.

“Severance Arrangements” means all agreements, plans, contracts, programs,
arrangements and policies of the Company or the Bank that provide for the
payment or continuation of compensation or benefits to any of their respective
current or former directors, officers or employees or consultants on or by
reason of or following a termination of employment or cessation of service of
such director, officer, employee or consultant with the Company or the Bank.

“Subsidiary” of a corporation or other Person shall mean any other corporation
or any limited liability company, partnership, joint venture or other legal
entity of which the corporation or other Person (either alone or through or
together with any other Subsidiary), owns, directly or indirectly, a majority of
the stock or other equity ownership interests which entitle the holders thereof
to vote generally in the election of the board of directors or other governing
body of such other corporation, or any such limited liability company,
partnership, joint venture or other legal entity.

“Termination Date” shall have the meaning ascribed to such term in
Section 10.1(a).

“Third Party Claim” shall have the meaning ascribed to such term in
Section 8.5(b).

“Three Year Survival Period Termination Date” shall have the meaning ascribed to
such term in Section 8.1 hereof.

“Undisputed Amount” shall have the meaning ascribed to such term in
Section 8.5(a).

1.2 Rules of Construction. This Agreement is the result of arms’-length
negotiations between the parties hereto and no provision hereof, because of any
ambiguity found to be contained herein or otherwise, shall be construed against
a party because such party or its legal counsel was the draftsman of that
provision or any portion thereof. Unless the context in which such terms are
used clearly and unambiguously indicates otherwise, (i) the term “or” shall not
be exclusive, (ii) the term “including” shall not be limiting, but shall mean
either “including but not limited to” or including without limitation” and
(iii) the terms “herein,” “hereof,” “hereto,” “hereunder”, “hereinafter” and
other similar terms shall refer to this Agreement as a whole and not merely to
the specific section, subsection, paragraph or clause where such terms may
appear. The Recitals to this Agreement are an integral part of this Agreement
and shall be given full effect in connection with the interpretation and
construction of this Agreement. Words and phrases defined in the plural shall
also be used in the singular and vice versa and shall be construed in the plural
or singular as appropriate and apparent in the context used. Unless otherwise
specifically provided herein, accounting terms shall be given and assigned their
usual meaning and effect as defined or used under GAAP.

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK SHARES

2.1 Purchase and Sale of Purchased Shares. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Company shall sell
and issue to each Purchaser, and each such Purchaser shall purchase from the
Company, the number of the Purchased Shares set forth opposite such Purchaser’s
name on Exhibit A hereto for an amount, payable in cash, equal to the product of
the Per Share Purchase Price multiplied by such number of Purchased Shares,
provided that such numbers of Purchased Shares shall be subject to adjustment as
provided in Section 2.2 hereof.

 

8



--------------------------------------------------------------------------------

2.2 Possible Adjustment to Number of Purchased Shares. Pursuant to Section 3 of
the SBAV Rights Agreement, SBAV has the right (referred to therein and herein as
the “Right of First Offer”) to purchase up to, but not to exceed, a total of
199,041 of the Purchased Shares (the “First Offer Shares”), at the Per Purchase
Price and on terms and subject to conditions no more favorable to SBAV than the
terms and conditions set forth in this Agreement, to enable SBAV to preserve,
but not increase, its Ownership Percentage in the Company, after giving effect
to the consummation of the sale of the Purchased Shares to the Purchasers under
this Agreement and any First Offer Shares to SBAV as provided in this
Section 2.2. In the event that SBAV exercises such Right of First Offer, either
in whole or in part, within the 20-day time period set forth in Section 3 of the
SBAV Rights Agreement, then, notwithstanding anything to the contrary that may
be contained elsewhere in this Agreement (i) the number of the Purchased Shares
that will be sold to Purchasers hereunder will be reduced by the number of the
First Offer Shares which SBAV has so elected to purchase pursuant to its Right
of First Offer, even if the sale of those First Offer Shares to SBAV has not
been consummated by the Closing Date, and (ii) all references in this Agreement
to “Purchased Shares” shall, for purposes of this Agreement, thereafter mean
such reduced number of shares of Common Stock.

2.3 Time and Place of Closing.

(a) The consummation of the sale by the Company and the purchase by the
Purchasers of the Purchased Shares (the “Closing”) shall take place on the fifth
(5th) Business Day immediately following the date on which the conditions set
forth in Article VII are satisfied, other than those conditions that by their
nature are to be satisfied at the Closing or that are waived pursuant to this
Agreement (the “Closing Date”), unless another date is agreed upon by the
Company and the Purchasers, in which case such other date shall be the Closing
Date. The Closing shall be held at the offices of Stradling Yocca Carlson &
Rauth in Newport Beach, California.

(b) In the event SBAV has exercised its Right of First Offer to purchase any of
the First Offer Shares, but the number of First Offer Shares which SBAV
purchases from the Company is less than the number which it had elected to
purchase and SBAV’s right to purchase, and the Company’s obligation to sell to
SBAV, the remainder of such First Offer Shares have terminated or ceased
(whether by mutual agreement of the Company and SBAV, or pursuant to the terms
of the SBAV Rights Agreement or for any other reason), then the Purchasers shall
thereupon become entitled to purchase, on the terms and subject to the
conditions set forth below in this Section 2.3(b), the First Offer Shares which
were not purchased by SBAV (the “Available Shares”). In such event, the Company
shall send to the Purchasers, promptly thereafter, a written notice (an
“Availability Notice”) specifying the number of such Available Shares. The
Purchasers shall thereupon have the right to purchase any or, in the aggregate,
all of such Available Shares at the Per Share Purchase Price and on the terms
and subject to the conditions set forth in this Agreement, provided that the
Purchasers provide to the Company a written notice (an “Acceptance Notice”),
setting forth the number of such Available Shares which they are electing to
purchase, on or before the close of business on the tenth (10th) calendar day
after the Purchasers’ receipt of the Availability Notice (such 10-day period,
the “Acceptance Period”). If the Purchasers so elect to purchase any of the
Available Shares, then, subject to the satisfaction of the conditions set forth
in Article VII hereof, the Company shall sell such Available Shares to the
Purchasers and the Purchasers shall purchase such Available Shares from the
Company at a closing (the “Second Closing”) which shall take place on a date
that is the fifth (5th) Business Day immediately following the later of: (x) the
date on which the Company received the Acceptance Notice from the Purchasers, or
(y) the date on which the conditions set forth in Article VII hereof (as
applicable to the sale of the Available Shares), have been satisfied, other than
any of those conditions which by their nature are to be satisfied at such Second
Closing or which are waived pursuant to this Agreement (the “Second Closing
Date”), unless another date is agreed upon by the Company and the Purchasers, in
which case such other date shall be the Second Closing Date. If the Company does
not receive an Acceptance Notice from the Purchasers prior to the expiration of
the Acceptance Period, or receives a timely Acceptance Notice for less than all
of the Available Shares, then the Purchasers’ right to purchase the Available
Shares which they failed to elect to purchase shall automatically terminate upon
the expiration of the Acceptance Period, without the necessity of any notice
from or action by the Company.

(c) If the Purchasers have elected, in accordance with the provisions of
Section 2.3(b) above, to purchase any of the Available Shares then, wherever the
terms “Closing”, Closing Date” and “Purchased Shares” appear in any of
Article III, Article IV, Article V, Article VI, Article VII, Article IX or
Article X below, such terms shall mean, respectively, the “Second Closing”, the
“Second Closing Date” and such “Available Shares” solely for or in connection
with the consummation of the sale and purchase of such Available Shares, unless
the context in any of such Articles of this Agreement clearly indicates
otherwise.

 

9



--------------------------------------------------------------------------------

ARTICLE III

CLOSING DELIVERIES

3.1 Company Deliveries at Closing. At the Closing, the Company shall execute, or
shall deliver to each Purchaser, the following documents and instruments:

(a) Common Stock Certificates. One or more Common Stock Certificates to evidence
the ownership by each Purchaser of the number of Purchased Shares being
purchased by it pursuant to this Agreement (as the same may have been adjusted
pursuant to Section 2.2 above), endorsed with restrictive legends(s)
substantially in the form set forth in Section 9.1 below.

(b) Officers’ Certificate. A certificate executed by the President or Chief
Financial Officer of the Company, in their capacities as such, certifying that

(i) the execution, delivery and performance of this Agreement by the Company
have been approved by all requisite corporate action of the Company,

(ii) the representations and warranties of the Company set forth in Article IV
hereof, as modified by the Company Disclosure Schedules, the SEC Reports or any
of the Board Meeting Packages, are true and correct in all material respects (if
not qualified as to materiality) and true and correct (if so qualified) as of
the date hereof and as of the Closing Date, provided that to the extent that any
such representations and warranties were made as of a specified date, such
representations and warranties shall continue on the Closing Date to have been
true as of such specified date and not as of the Closing, and except where the
failure or failures of any such representations and warranties to be so true and
correct have not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect with respect to the Company, and

(iii) the Company has performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing.

(c) Good Standing Certificates. Good Standing Certificates issued by the Office
of the Secretary of State, or similar office, of each jurisdiction in which the
Company and the Bank are qualified to do business and dated not more than five
(5) Business Days preceding the Closing Date, certifying that each of the
Company and the Bank is in good standing in such jurisdiction

(d) Registration Rights Amendment. The Registration Rights Amendment
substantially in the form of Exhibit B to this Agreement.

(e) Other Transaction Documents. The Other Transaction Documents required to be
executed and delivered by the Company, each duly executed by it, and such other
documents relating to the transactions contemplated by this Agreement as the
Purchasers or their counsel may reasonably request.

(f) Receipt. A receipt or cross receipt executed by an officer of the Company
confirming its receipt of the Aggregate Purchase Price paid in cash by each
Purchaser for the Purchased Shares it purchases hereunder.

 

10



--------------------------------------------------------------------------------

3.2 Deliveries of the Purchasers. At the Closing, each Purchaser shall have paid
to the Company the Aggregate Purchase Price, in same day funds, of the Purchased
Shares it is purchasing hereunder, by wire transfer of funds to an account
designated by the Company, and each such Purchaser shall execute and/or deliver,
or cause to be delivered, to the Company:

(a) Officers’ Certificate. A certificate executed by an officer or general
partner of each Purchaser, in their capacities as such, certifying that:

(i) the representations and warranties of the Purchaser set forth in Article V
hereof are true and correct in all material respects (if not qualified as to
materiality) and true and correct (if so qualified) as of the Closing Date,
except where the failure or failures of any such representations and warranties
to be so true and correct have not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and

(ii) the Purchaser has performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing.

(b) Receipt. A receipt or cross receipt executed by such Purchaser, confirming
its receipt of the Common Stock Certificate(s) issued in the name of such
Purchaser.

(c) Registration Rights Agreement Amendment. The Registration Rights Amendment.

(d) Other Transaction Documents. The Other Transaction Documents required to be
executed and delivered by the Purchasers, duly executed by them, and such other
documents relating to the transactions contemplated by this Agreement as the
Company or its counsel may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each Purchaser that as of the date
hereof, the statements contained in this Article IV are true and correct, except
as specified in such representation or warranty or as otherwise set forth in
(i) the Company Disclosure Schedules, or (ii) SEC Reports (other than any
disclosures contained under the captions “Risk Factors” or “Forward Looking
Statements” or any other disclosures included therein to the extent that they
are forward-looking in nature) or (iii) any of the Board Meeting Packages (as
defined above), or (iv) as otherwise Previously Disclosed; provided, however,
that, with respect to the SEC Reports, for any such disclosure to be effective,
the relevance of such SEC Report to the representations and warranties in this
Article IV must be reasonably apparent. The disclosure of any information in the
Company Disclosure Schedules, the SEC Reports or any Board Meeting Package shall
not be deemed to constitute an acknowledgment that such information is required
to be disclosed in connection with the representations and warranties made by
the Company in this Agreement or that it is material, nor shall such information
be deemed to establish a standard of materiality.

No later than three (3) Business Days prior to the Closing Date, the Company
shall supplement or amend the Company Disclosure Schedules identified in this
Article IV in writing with respect to any matter arising after the date of this
Agreement which, if existing or occurring at the date of this Agreement, would
have been required to be set forth or described in such Schedules or which is
necessary to correct any information in such Schedules or in the representations
and warranties of the Company herein which have been rendered inaccurate by such
matter, including any information disclosed in an SEC Report after the Date of
this Agreement (the “Company Update(s)”); provided, however, that with respect
to any matters that constitute a Material Adverse Effect, the required Company
Update shall be given promptly after the Company has Knowledge of the matter
rather than three (3) Business Days prior to the Closing. In any event, if any
Company Update is made and discloses matters that constitute a Material Adverse
Effect that was not Previously Disclosed and the Purchasers have not, in their
reasonable discretion, had an adequate opportunity to review and investigate the
matter disclosed as of the scheduled Closing Date, or the Parties have not come
to a resolution with respect thereto, notwithstanding any other provision of
this Agreement to the contrary, the Purchasers may postpone the Closing for up
to ten (10) Business Days. In the event that an individual Company Update or
more than one Company Update in the aggregate constitute(s) a Material Adverse
Effect, each of the Purchasers may, in their separate election, notify the
Company in writing that it is terminating the Agreement under Section 10.1(c)
provided that any terminating Purchaser delivers such notice not later than ten
(10) Business Days after receipt of the last of the applicable Company
Update(s). Upon timely delivery of a Purchaser’s proper notice to the Company of
its election to terminate the Agreement pursuant to the immediately preceding
sentence, all duties and obligations of the Company and the terminating
Purchaser under this Agreement shall terminate and be null and void ab initio.
In the event the Closing occurs, the relevant representations and warranties of
the Company to which the Company Updates relate shall be amended to the extent
set forth in the Company Updates and such Company Updates will be effective to
cure and correct for all purposes any breach of any representation, warranty or
covenant which would have existed if Company had not provided such Company
Updates.

 

11



--------------------------------------------------------------------------------

Subject to the two immediately preceding paragraphs, as of the date of this
Agreement (except to the extent any of the following representations and
warranties expressly relates to a specific date and/or time, in which case the
representation and warranty shall relate only to that specific date and/or
time), the Company represents and warrants to each Purchaser as follows:

4.1 Organization of the Company and the Bank.

(a) The Company is a corporation duly organized, incorporated, validly existing
and in good standing under the laws of California, and is a registered bank
holding company under the BHCA. The Company has only one consolidated
Subsidiary, which is the Bank, and two unconsolidated Subsidiaries, which are
grantor trusts that issued trust preferred securities on the Company’s behalf.
The Bank has been duly organized, and is incorporated, validly existing and in
good standing under the laws of California. The Bank is a California state
chartered bank and is duly licensed by the DFI as a commercial bank and is a
member of the Federal Reserve System and its deposits are insured by the FDIC as
set forth in FDIC regulations. Each of the Company and the Bank has the
requisite corporate power and authority to own, lease and operate its respective
properties and to carry on its respective businesses as they are now being
conducted. Each of the Company and the Bank is duly qualified or licensed to do
business, and is in good standing, in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its business
makes such qualification, licensing or good standing necessary, except for such
failures to be so qualified, licensed or in good standing that would not,
individually or in the aggregate, have a Material Adverse Effect with respect to
the Company.

(b) The copies of the Company’s Articles of Incorporation, as amended (the
“Company Articles”), and Bylaws, as amended (the “Company Bylaws”), that are
listed as exhibits to the Company’s 2011 10-K are complete and correct copies
thereof as in effect on the date hereof. The Company is not in violation of any
of the provisions of the Company Articles or Bylaws. True and complete copies of
all minute books of the Company and of the Bank, containing minutes of meetings
held and material actions taken by their respective Boards of Directors or any
committees thereof during the period from July 1, 2012 to the date hereof, have
been made available by the Company to the Purchasers. All material actions of
the Boards of Directors or any committees thereof of the Company and the Bank
taken during such period are reflected in such books.

4.2 Corporate Power and Authority. The Company has all requisite corporate power
and authority to execute and deliver this Agreement and the Other Transaction
Documents to which it is a party, to sell and issue the Purchased Shares and to
carry out and perform its obligations under this Agreement and such Other
Transaction Documents. The Company’s board of directors has duly approved and
authorized the execution and delivery of and the performance by the Company of
its obligations under this Agreement and the Other Transaction Documents to
which it is a party. No other corporate proceedings on the part of the Company
are and, except as may otherwise be set forth in Section 4.2 of the Company’s
Disclosure Schedules, no approval of the Company’s shareholder is necessary to
approve and authorize the execution and delivery of this Agreement and the Other
Transaction Documents or the consummation of the transactions contemplated
hereby and thereby, as applicable. Each of this Agreement and the Other
Transaction Documents to which the Company is a party constitutes (or at the
Closing will constitute, as applicable) a valid and legally binding obligation
of the Company, which is or will be (as the case may be) enforceable against it
in accordance with its terms, except as the enforceability thereof may be
subject to or limited by (a) bankruptcy, insolvency, reorganization,
arrangement, moratorium, or other similar laws, now or hereafter in effect,
relating to or affecting the rights of creditors, and (b) general equitable
principles, regardless of whether the issue of enforceability is considered in a
proceeding in equity or at law.

4.3 No Conflict; Required Filings and Consents.

(a) Except as set forth in Section 4.2 or Section 4.3(a) of the Company
Disclosure Schedule, the execution and delivery by the Company of this
Agreement, and the Other Transaction Documents to which it is a party, does not
and the performance of this Agreement by the Company will not (i) conflict with
or violate any provision of the Company Articles or the Company Bylaws or the
Articles of Incorporation or the Bylaws of the Bank, (ii) conflict with, or
breach or violate any Applicable Law or Company Material Contracts (assuming
that all consents, approvals, authorizations and permits described in
Section 4.3(b) of the Company Disclosure Schedules have been obtained and all
filings and notifications described in Section 4.3(b) have been made and any
waiting periods thereunder have terminated or expired) or (iii) require any
consent or approval under, result in any breach of or any loss of any material
benefit under, constitute a change of control or default (or an event which with
notice or lapse of time or both would become a

 

12



--------------------------------------------------------------------------------

default) under or give to others any right of termination, vesting, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any
property or asset of the Company or the Bank or on the Purchased Shares pursuant
to any contract or other agreement to which the Company or the Bank is a party
or to which the Company or the Bank or any of their respective assets are
subject, or any the Company Permit, except, in the case of clauses (ii) and
(iii) above in this Section 4.3(a), for any such conflicts, violations,
breaches, losses, defaults or failures to obtain any consents or approvals or
other occurrences that would not, individually or in the aggregate, have a
Material Adverse Effect with respect to the Company.

(b) Except for those consents, approvals, authorizations, permits or
notifications set forth in Section 4.3(b) of the Company Disclosure Schedules,
the execution and delivery of this Agreement and the Other Transaction Documents
does not, and the performance of this Agreement and the Other Transaction
Documents by the Company will not, require the Company or the Bank to obtain any
consent, approval, authorization or permit of, or to make any filing with or
provide any notification to, any Governmental Entity.

4.4 Capitalization of the Company.

(a) Authorized and Outstanding Capital Stock of the Company. As of the date
hereof, the authorized capital stock of the Company consists of (a) 2,000,000
shares of the Preferred Stock, no par value per share, and (b) 85,000,000 shares
of the Common Stock, no par value per share. As of the date hereof, (i) 155,000
shares of Preferred Stock, designated as the Series A Convertible 10% Cumulative
Preferred Stock, are authorized, of which none are issued or outstanding;
(ii) 190,000 shares of Preferred Stock, designated as the Series B-1 Convertible
8.4% Noncumulative Preferred Stock (the “Series B-1 Shares”) are authorized, of
which 37,000 Shares are outstanding, (iii) 110,000 shares of Preferred Stock,
designated as the Series B-2 Convertible 8.4% Noncumulative Preferred Stock (the
“Series B-2 Shares”) are authorized, of which 75,000 shares are outstanding,
(iii) 300,000 shares of Preferred Stock, designated as Series C Convertible 8.4%
Noncumulative Preferred Stock (the “Series C Shares”) are authorized, of which
12,803 shares are outstanding, and (iv) 16,677,419 shares of Common Stock are
validly issued and are outstanding. Aside from the Preferred Stock described in
the immediately preceding clauses (i), (ii) and (iii), no other shares of
Preferred Stock are designated or outstanding. All of such outstanding shares of
Preferred Stock and Common Stock are fully paid and nonassessable and, subject
to the First Offer Rights set forth in each of the Investor Rights Agreements,
are free of preemptive rights (and were not issued in violation of preemptive
rights). No shares of the Preferred Stock or Common Stock are held in the
treasury of the Company or by any of its Subsidiaries.

(b) Options, Warrants, Reserved Shares. As of the date hereof (i) 2,105,263
shares of Common Stock are reserved for issuance on conversion of Series B-1
Shares and Series B-2 Shares (collectively, the “Series B Shares”),
(ii) 1,566,965 shares of Common Stock are reserved for issuance on exercise of
currently outstanding Company Options under the Company shareholder-approved
equity incentive plans (“Equity Incentive Plans”), (iii) 115,494 shares of
Common Stock are available for future grants of Options or other equity awards
under Company Equity Incentive Plans, and (iv) 761,278 shares of Common Stock
are reserved for issuance on exercise of outstanding stock purchase warrants.
There are no outstanding options, warrants, rights (including conversion or
preemptive rights) or agreements for the purchase or acquisition from the
Company of any shares of its capital stock or any securities convertible into or
ultimately exchangeable or exercisable for any shares of the Company’s capital
stock or that of any of its Subsidiaries, except as set forth in the preceding
sentence, the Investor Rights Agreements (as defined in Section 1.1 above), and
except for the provisions of the Series C Certificate of Determination which
provide that on certain sales or transfers of Series C Shares, such Shares will
automatically convert into shares of Common Stock. Except as set forth in the
Investor Rights Agreements, no shares of the Company’s outstanding capital
stock, or stock issuable upon exercise or exchange of any outstanding options,
warrants or rights, or other stock issuable by the Company, are subject to any
preemptive rights, rights of first refusal or other rights to purchase such
stock (whether in favor or the Company or any other person), pursuant to any
agreement or commitment of the Company.

4.5 Capitalization of the Bank. As of the date hereof, the authorized capital
stock of the Bank consists of (i) 10,000,000 shares of common stock, no par
value, of which one hundred (100) shares are issued and outstanding, and
(ii) 2,000,000 shares of preferred stock, no par value, of which no shares are
issued or outstanding. All of the issued and outstanding shares of the common
stock of the Bank were validly issued and are fully paid, nonassessable and free
of preemptive rights (and were not issued in violation of preemptive rights) and
are owned by the Company free and clear of any Liens. No shares of Bank common
stock are held in the treasury of the Bank. The Bank does not have any
arrangements or commitments obligating it to sell or issue any shares of its
capital stock or any securities convertible into or having the right to purchase
any shares of its capital stock.

 

13



--------------------------------------------------------------------------------

4.6 Valid Issuance of Purchased Shares. When issued and sold against receipt of
the Aggregate Purchase Price therefor as provided in this Agreement, the
Purchased Shares sold hereunder will be duly authorized and validly issued,
fully paid and non-assessable, and, subject to accuracy of the representations
and warranties of the Purchasers in Article V hereof, will be issued in
compliance with applicable federal and state securities laws. The Purchased
Shares will be free and clear of any Liens or encumbrances, other than (i) any
Liens or encumbrances created by or imposed upon the holders through any action
of the Purchasers and (ii) restrictions on transfer under state and/or federal
securities laws or the Amended Registration Rights Agreement. Except as set
forth in this Agreement, the Investor Rights Agreements, and the Amended
Registration Rights Agreement, the Purchased Shares sold hereunder will not be
subject to any preemptive rights, rights of first refusal or restrictions on
transfer.

4.7 Offering of the Purchased Shares. Subject in part to, and assuming the
accuracy of, the representations and warranties made by the Purchasers in
Article V hereof, the offer and sale of the Purchased Shares to the Purchasers
pursuant to this Agreement will be exempt from the registration and prospectus
delivery requirements of the Securities Act, and the securities registration and
qualification requirements of the applicable securities laws of the states in
which the Purchasers are resident based upon their addresses set forth on
Exhibit A hereto.

4.8 Absence of Certain Changes. Since December 31, 2011, except as specifically
contemplated by, or as disclosed in, this Agreement, the SEC Reports,
Section 4.8 of the Company Disclosure Schedule or in any of the Board Meeting
Packages, each of the Company and its Subsidiaries has conducted its business
in, and has not engaged in any material transaction other than according to, the
usual and ordinary course consistent with past practice and, since such date,
there has not been:

(a) any Material Adverse Effect with respect to the Company or any circumstance,
occurrence or development (including any adverse change with respect to any
circumstance, occurrence or development existing on or prior to December 31,
2012) which, individually or in the aggregate, would have a Material Adverse
Effect with respect to the Company;

(b) any material damage, destruction or other casualty loss with respect to any
material asset or property owned, leased or otherwise used by the Company or the
Bank, whether or not covered by insurance;

(c) any material change in any method of accounting, accounting principles or
accounting practice by the Company or the Bank except as may be required by GAAP
or any Regulatory Authority;

(d) any material increase in the compensation payable or that could become
payable by the Company or the Bank to officers or other management employees
whose base salaries exceed $100,000 per year or any amendment of any of the
Benefit Plans, other than (i) increases or amendments in the ordinary and usual
course consistent with past practice, (ii) increases or amendments approved by
the Board of Directors of the Company or the Bank between July 1, 2012 and the
date hereof, or (iii) pursuant to any employment agreements already in existence
prior to the date hereof that the Company or any of its Subsidiaries has with
any such officers or other management employees;

(e) any revaluation of any portion of its assets, properties or businesses,
except as may be required by GAAP or any Regulatory Authority;

(f) any agreement or commitment by the Company or the Bank to do any of the
foregoing, unless otherwise permitted herein.

The Company and its Subsidiaries, individually and on a consolidated basis, are
not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent.

4.9 SEC Reports; Financial Statements; Regulatory Reports. Except as may
otherwise be set forth in Section 4.9 of the Company Disclosure Schedules or in
any of the Board Meeting Packages:

(a) The Company has timely filed all registration statements, prospectuses,
forms, reports, definitive proxy statements, schedules and other documents and
filings required to be filed by it under the Securities Act or the Exchange Act,
as the case may be, since January 1, 2012. None of the Company’s Subsidiaries is
required to file periodic reports with the SEC pursuant to the Exchange Act.
Each SEC Report (i) as of the time it was filed (or if

 

14



--------------------------------------------------------------------------------

subsequently amended, when amended), complied in all material respects with the
requirements of the Securities Act, the Exchange Act or the Sarbanes-Oxley Act,
as the case may be, and (ii) did not, at the time it was filed (or if
subsequently amended or superseded by an SEC Report, then, on the date of such
subsequent filing), contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading.

(b) The Company’s consolidated financial statements (including, in each case,
any notes thereto) contained in the Company’s 2011 10-K and in the Company’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 (the
“Company Consolidated Financial Statements”) were prepared in accordance with
GAAP applied on a consistent basis throughout the periods indicated (except as
may be indicated in the notes thereto or as may have been required by regulatory
accounting principles applicable to the Company or the Bank) or, in the case of
interim consolidated financial statements, where information and footnotes
contained in such financial statements are not required to be in compliance with
GAAP), and in each case such Company Consolidated Financial Statements fairly
presented, in all material respects, the consolidated financial position,
results of operations, cash flows and shareholders’ equity of the Company and
its consolidated Subsidiaries as of the respective dates thereof and for the
respective periods covered thereby (subject, in the case of unaudited financial
statements, to normal year-end adjustments which were not and which are not
expected to be, individually or in the aggregate, material to the Company and
its consolidated Subsidiaries taken as a whole).

(c) The Company is in compliance with the applicable listing and corporate
governance rules and regulations of the NASDAQ Global Select Market, except
where the failure to be in such compliance would not have, individually or in
the aggregate, a Material Adverse Effect with respect to the Company.

(d) Each required form, report and document filed with the SEC since January 1,
2012 by the Company that contained Company Consolidated Financial Statements was
accompanied by the certifications required to be filed or furnished by the
Company’s chief executive officer (“CEO”) and chief financial officer (“CFO”)
pursuant to the Sarbanes-Oxley Act and, except as otherwise set forth in its SEC
Reports or in Section 4.9(e) of the Company Disclosure Schedule, at the time of
filing or submission of each such certification, such certification was true and
accurate and complied in all material respects with the Sarbanes-Oxley Act, and
except as may have been set forth in such reports or other filings, did not
contain any qualifications or exceptions to the matters certified therein,
except as otherwise permitted under the Sarbanes-Oxley Act and has not been
modified or withdrawn. Since January 1, 2012, the Company is and has been in
compliance in all material respects with any and all other applicable
requirements of the Sarbanes-Oxley Act that were effective as of that date and
made applicable to the Company. Neither the Company nor any of its officers has
received a notice in writing from any Governmental Authority questioning or
challenging the accuracy, completeness, content, form or manner of filing or
furnishing of such certifications. Reference is hereby made to, and there is
incorporated herein by this reference, the certifications of the Company’s CEO
and CFO contained in the Company’s 2011 10-K regarding the Company’s disclosure
controls and procedures (as defined in Sections 13a-15(e) and 15d-15(e) of the
Exchange Act). During the twelve months prior to the date hereof, neither the
Company nor any of its Subsidiaries has received any written notice or
correspondence from any accountant relating to any material weakness in any part
of the system of internal accounting controls of the Company or any of its
Subsidiaries.

(e) Since January 1, 2012, each of the Company and the Bank has timely filed all
material documents and reports relating to each of the Company and its
Subsidiaries required to have been filed with FRB, the FDIC, the DFI or any
other Governmental Authority having jurisdiction over the Company’s or the
Bank’s business or operations (each a “Regulatory Authority” and collectively,
the “Regulatory Authorities”). All such reports conform or will conform in all
material respects with the requirements promulgated by such Regulatory
Authorities and as of their respective dates, such documents and reports did not
and will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

4.10 Litigation. Except as and to the extent disclosed in SEC Reports filed
prior to the date of this Agreement, Section 4.10 of the Company Disclosure
Schedule, or any of Board Meeting Packages (a) there are no suits, claims,
actions, proceedings or investigations pending, or to the knowledge of the
Company threatened, against the Company or the Bank (including their directors
and executive officers in their capacity as directors or officers of the Company
or the Bank) or for which the Company or the Bank is obligated to indemnify a
third party, the outcome of which is expected to have, individually or in the
aggregate, a Material Adverse Effect with respect to the Company and

 

15



--------------------------------------------------------------------------------

(b) neither the Company nor the Bank is subject to any outstanding and
unsatisfied order, writ, injunction, decree or arbitration ruling, award or
other finding that has had or is expected to have, individually or in the
aggregate, a Material Adverse Effect with respect to the Company. There is no
suit, claim, action, proceeding or investigation pending, or to the knowledge of
the Company threatened, against the Company or the Bank (including their
directors and executive officers in their capacity as directors or officers of
the Company or the Bank) that, as of the date hereof, challenges the validity or
propriety, or seeks to prevent consummation of, any transaction contemplated by
this Agreement.

4.11 Permits; Compliance with Applicable Laws.

(a) Each of the Company and the Bank is in possession of all authorizations,
licenses, permits, certificates, approvals and clearances of any Governmental
Authority necessary for it to own, lease and operate its properties or to carry
on its business substantially as it is being conducted as of the date hereof
(collectively, the “Company Permits”), and all such the Company Permits are
valid, and in full force and effect, and, to the Company’s knowledge, no
suspension or cancellation of any of them is threatened, except where the
failure to have, or the suspension or cancellation of, or failure to be valid or
in full force and effect of, any of the Company Permits are not be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect with respect to the Company or the Bank.

(b) Except as may otherwise be set forth in Section 4.11(b) of the Company
Disclosure Schedule or in any of the Board Meeting Packages, or otherwise
Previously Disclosed to any manager of the Carpenter Fund Manager GP, LLC,
neither the Company nor the Bank (i) is, and since January 1, 2012 was, in
default or violation of (A) any the Company Permits or (B) any Applicable Laws
applicable to the Company or the Bank or by which any property or asset of the
Company or the Bank is bound or affected, including, without limitation, the
Equal Credit Opportunity Act, the Fair Housing Act, the Community Reinvestment
Act, the Home Mortgage Disclosure Act, the Bank Secrecy Act, all other fair
lending laws and other laws relating to discriminatory business practices, and
the requirements set forth in the rules and regulations of the Federal Reserve
Board, DFI and FDIC or (ii) has received written notice of any regulatory
concerns regarding its compliance with the foregoing, except in each case for
any such defaults or violations that are not reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect with respect to the
Company.

(c) Except as may otherwise be set forth in Section 4.11(c) of the Company
Disclosure Schedule or in any of the Board Meeting Packages, since January 1,
2012, neither the Company nor the Bank has received written notice of any
regulatory concerns regarding its compliance with the Bank Secrecy Act or any
related state or federal anti-money-laundering laws, regulations and guidelines,
including without limitation with respect to those provisions of federal
regulations requiring (i) the filing of reports, such as Currency Transaction
Reports and Suspicious Activity Reports, (ii) the maintenance of records and
(iii) the exercise of diligence in identifying customers.

(d) The Company and the Bank have in place such procedures and policies as are,
in the reasonable judgment of the Company’s management, necessary or appropriate
to comply with Title III of the USA Patriot Act and, to the knowledge of the
Company, are in material compliance with such procedures and policies.

(e) Other than customary and ordinary periodic examinations by federal and state
regulatory agencies, including, without limitation, the FRB and DFI, or except
as set forth in Section 4.11(e) of the Company Disclosure Schedule, the SEC
Reports or any of the Board Meeting Packages, no investigation or review by any
Governmental Entity with respect to the Company or the Bank is pending, or to
the knowledge of the Company is threatened, nor has the Company nor the Bank
received since January 1, 2012 any notification or communication in writing from
any Governmental Authority (A) asserting that the Company or the Bank is not in
compliance, in any material respect, with any of the Applicable Laws which such
Governmental Authority enforces or (B) threatening to revoke any the Company
Permit (nor, to the Company’s knowledge, do any grounds for any of the foregoing
exist).

4.12 Labor and Other Employment Matters.

(a) Each of the Company and the Bank is in compliance with all Applicable Laws
respecting labor, employment, fair employment practices, terms and conditions of
employment, workers’ compensation, occupational safety, plant closings and wages
and hours, except for instances of non-compliance that do not and are not
expected to have, either individually or in the aggregate, a Material Adverse
Effect on the Company. Neither the Company nor the Bank is a party to any
collective bargaining agreement or other labor union contract applicable to

 

16



--------------------------------------------------------------------------------

persons employed by the Company or the Bank, and no collective bargaining
agreement or other labor union contract is being negotiated by the Company or
the Bank. There is no material labor dispute, strike, slowdown or work stoppage
against the Company or the Bank pending against, or to the knowledge of the
Company, threatened against the Company or the Bank. To the Company’s knowledge,
no employee of the Company or the Bank is, in any material respect, in violation
of any term of any employment contract, non-disclosure agreement,
non-competition agreement, or any restrictive covenant with the Company, the
Bank or to a former employer relating to the right of any such employee to be
employed by the Company or the Bank because of the nature of the business
conducted or presently proposed to be conducted by it or to the use of trade
secrets or proprietary information of others.

(b) All employment agreements and any Severance Agreements or Change in Control
Agreements that the Company or the Bank has with any of its directors, officers,
employees or consultants are listed, described or included in the SEC Reports or
in Section 4.12 of the Company Disclosure Schedules. Neither the execution and
delivery of this Agreement or the Other Transaction Documents, nor the
consummation of the transactions contemplated hereby or thereby, as applicable,
by the Company or the Bank will (A) result in any payment by the Company or the
Bank or the increase of such payment (including, without limitation, severance,
unemployment compensation, parachute or otherwise) becoming due to any director,
officer, employee or consultant of the Company or the Bank, (B) significantly
increase any benefits otherwise payable to any such director, officer, employee
or consultant, (C) result in any acceleration of the time of payment or vesting
of or result in any payment or funding (through a grantor trust or otherwise) of
any compensation or benefits, under or pursuant to any such employment
agreements or Severance or Change in Control Arrangements, or (D) result in
payments under any Severance or Change in Control Arrangements that the Company
or Bank has with any of its directors, officers, employees or consultants which
would not be deductible under Section 162(m) or Section 280(G) of the Code. No
individual who is a party to any such employment agreement or a party to or
covered by any such Severance or Change in Control Arrangements has terminated
his or her employment or has been terminated since January 1, 2012, nor, to the
Company’s knowledge, has any event occurred, other than the transactions
contemplated by this Agreement and the Other Transaction Documents, that has
given or could reasonably be expected to give rise to a severance obligation on
the part of the Company under any such agreement or arrangement.

4.13 Transactions with Interested Persons. Except as disclosed in the SEC
Reports or Section 4.13 of the Company Disclosure Schedule, or in any of the
Board Meeting Packages, no executive officer or director of the Company or the
Bank nor, to the knowledge of the Company, any member of the immediate family or
any affiliate of any such executive officer or director is presently a party to
any transaction with the Company or the Bank of the type or involving an amount
that requires such transaction to be disclosed pursuant to Item 404 of
Regulation S-K (other than the transactions contemplated by this Agreement and
the Other Transaction Documents). Except as disclosed in Section 4.13 of the
Company Disclosure Schedule or in any of the Board Meeting Packages, between
July 1, 2012 and the date of this Agreement, neither the Company nor the Bank
has any transactions with affiliates within the meaning of Sections 23A and 23B
of the Federal Reserve Act.

4.14 Loan Portfolio and OREO.

(a) Except as may be otherwise set forth in any of the Board Meeting Packages
and subject to exceptions that would not have, individually or in the aggregate,
a Material Adverse Effect with respect to the Company or the Bank, (i) each Loan
in the Bank’s loan portfolio as of September 30, 2012 is evidenced by notes,
agreements or other evidences of Indebtedness that are true, genuine and what
they purport to be and are the legal, valid and binding obligations of the
respective obligors named therein, enforceable in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent conveyance and
other laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles, and (ii) each Loan in the Bank’s loan
portfolio as of September 30, 2012, to the extent carried on the books and
records as a secured Loan, is secured by valid Liens which have been perfected,
except for Loans not secured by a deed of trust or mortgage that would not
individually or in the aggregate have a Material Adverse Effect with respect to
the Company or the Bank. Except as disclosed in Section 4.14 of the Company
Disclosure Schedule or in any of the Board Meeting Packages, and subject to
exceptions that would not individually or in the aggregate have a Material
Adverse Effect with respect to the Company or the Bank, since January 1, 2012 no
Person has made a written demand or written request on the Company or the Bank
that either of them repurchase a Loan sold or transferred by the Company or the
Bank.

 

17



--------------------------------------------------------------------------------

(b) Except as disclosed in Section 4.14(b) of the Company Disclosure Schedule or
in any of the Board Meeting Packages, to the knowledge of the Company, neither
the Company nor the Bank has contingent liabilities for the potential repurchase
of loans sold to any third party that, either individually or in the aggregate,
exceeds $1,000,000.

4.15 Environmental Matters. Except as would not, individually or in the
aggregate, have a Material Adverse Effect with respect to the Company and except
as may otherwise be disclosed in any of the Board Meeting Packages:

(a) Each of the Company and the Bank (i) is, and since January 1, 2012 has been
(except with respect to matters that have been fully and finally settled or
resolved), in material compliance with, and is not subject to any material
liability with respect to, applicable Environmental Laws, (ii) holds or has
applied for all Environmental Permits necessary to conduct its current
operations, and (iii) is, and since January 1, 2012 has been (except with
respect to matters that have been fully and finally settled or resolved), in
material compliance with its respective Environmental Permits.

(b) Since January 1, 2012, neither the Company nor the Bank has received any
written notice, demand, letter, claim or request for information alleging that
the Company or the Bank may be in violation of, or liable under, any
Environmental Law.

(c) Since January 1, 2012, neither the Company nor the Bank (i) has entered into
or agreed to any consent decree or order or is subject to any judgment, decree
or judicial order relating to (A) compliance with Environmental Laws or
Environmental Permits or (B) the investigation, sampling, monitoring, treatment,
remediation, removal or cleanup of Hazardous Materials and no investigation,
litigation or other proceeding is pending or, to the knowledge of the Company,
threatened with respect thereto, or (ii) is an indemnitor in connection with any
claim threatened or asserted in writing by any third-party indemnitee for any
liability under any Environmental Law or relating to any Hazardous Materials.

(d) None of the real property owned or leased by the Company or the Bank is
listed or, to the knowledge of the Company, proposed for listing on the
“National Priorities List” under CERCLA, as updated through the date hereof, or
any similar state or foreign list of sites requiring investigation or cleanup.

(e) To the Company’s knowledge, there are no past or present conditions,
circumstances, or facts that are reasonably expected to (i) interfere with or
prevent continued compliance by the Company or the Bank with Environmental Laws
and the requirements of Environmental Permits, (ii) give rise to any material
liability or other material obligation under any Environmental Laws, or
(iii) form the basis of any claim, action, suit, proceeding, or investigation
against or involving the Company or the Bank based on or related to any
Environmental Law which, if adversely determined against the Company or the
Bank, would have a Material Adverse Effect on the Company.

4.16 Properties. Each of the Company and the Bank has good title to or a valid
leasehold interest in all of its properties and assets free of any Liens except
for Permitted Liens, and, in the case of a leasehold interest, the terms,
conditions and restrictions of the lease to which it is subject, except where
the failure to have such title or leasehold interests would not have, either
individually or in the aggregate, a Material Adverse Effect on the Company or
the Bank.

4.17 Accounting Records; Data Processing.

(a) The Company and the Bank maintain records that fairly reflect, in all
material respects, its material transactions and dispositions of material assets
and the Company maintains a system of internal accounting controls, policies and
procedures that has been designed to insure that (i) such transactions are
executed in accordance with management’s general or specific authorization,
(ii) such transactions are recorded in conformity with GAAP and in such a manner
as to permit preparation of financial statements in accordance with GAAP and to
maintain accountability for assets, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, (iv) the recorded accountability for assets and
liabilities is compared with existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any material
differences, and (v) records of such transactions are retained, protected and
duplicated in accordance with prudent banking practices and applicable
regulatory requirements.

 

18



--------------------------------------------------------------------------------

(b) The data processing equipment, data transmission equipment, related
peripheral equipment and software used by the Company or the Bank in the
operation of their respective businesses (including any disaster recovery
facility) to generate and retrieve such records (whether owned or leased by the
Company or the Bank, or provided under any agreement or other arrangement with a
third party for data processing services) are adequate for the current data
processing needs of the Company and the Bank.

4.18 Insurance. The Company and the Bank are insured with reputable insurers
under policies of insurance covering such risks and in such amounts as are
prudent in accordance with prevailing banking industry practices.

4.19 Risk Management Instruments, Derivatives and Equity Securities.

(a) Except as listed in Section 4.19 of the Company Disclosure Schedule, the SEC
Reports or any of the Board Meeting Packages, neither the Company nor the Bank
(i) is a party to or has agreed to enter into any Derivative Instruments,
interest rate swaps, caps, floors, collars, option agreements, exchange traded
or over-the-counter equity or (ii) owns any securities that are referred to
generically as “structured notes,” “high risk mortgage derivatives,” “capped
floating rate notes,” or “capped floating rate mortgage derivatives.”

(b) Neither the Company, the Bank, nor to the knowledge of the Company, any
other party thereto, is in breach, violation or default of any material
obligations under such agreement or arrangement, which, individually or in the
aggregate, have had or are reasonably expected to have a Material Adverse Effect
with respect to the Company.

4.20 Other Activities of the Company and the Bank. The Company engages, and
since January 1, 2012 has engaged, only in activities permissible under the BHCA
and applicable Federal Reserve Board regulations. The Bank engages, and since
January 1, 2012 has engaged, only in activities permissible under applicable
California Financial Code and Federal Reserve Board and FDIC regulations.

4.21 Confidentiality. Each of the Company and the Bank maintains adequate
safeguards to protect and maintain the confidentiality of the non-public
personally identifiable information of its customers and consumers in accordance
with the GLB Act and other Applicable Laws and has maintained the
confidentiality of its customer lists, and has not granted to any third parties
any rights to use such customer lists, including, without limitation, for
purposes of soliciting the Bank’s customers or consumers.

4.22 Exchange Act Registration, NASDAQ. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act and is listed on the NASDAQ Global Select
Market and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the NASDAQ Global Select Market, nor has
the Company received any notification that the SEC, the NASDAQ Global Select
Market, or any Governmental Authority is contemplating terminating such
registration or listing.

4.23 Mortgage Banking Business. Except as has not had and would not have a
Material Adverse Effect or as may otherwise be set forth in Section 4.23 of the
Company Disclosure Schedule or in any of the Board Meeting Packages, or as
otherwise Previously Disclosed to any manager of the Carpenter Fund Manager, to
the knowledge of the Company:

(a) The Company and the Bank have complied with, and all documentation in
connection with the origination, processing, underwriting and credit approval of
any mortgage loans originated, purchased or serviced by the Company or the Bank
since January 1, 2012 has satisfied in all material respects, (i) all applicable
federal, state and local laws, rules and regulations with respect to the
origination, insuring, purchase, sale, pooling, servicing, subservicing, or
filing of claims in connection with mortgage loans, including all laws relating
to real estate settlement procedures, consumer credit protection, truth in
lending laws, usury limitations, fair housing, transfers of servicing,
collection practices, equal credit opportunity and adjustable rate mortgages,
(ii) the obligations of the Company or the Bank relating to mortgage loans set
forth in any agreement between the Company or the Bank and any Mortgage Finance
Agency, Loan Investor or Insurer (as such terms are hereinafter defined),
(iii) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Mortgage Finance Agency, Loan Investor or Insurer and
(iv) the terms and provisions of any mortgage or other collateral documents and
other loan documents with respect to each mortgage loan, except for failure to
comply or satisfy that have not had and are not reasonably expect to have,
either individually or in the aggregate, a Material Adverse Effect on the
Company.

 

19



--------------------------------------------------------------------------------

(b) No Mortgage Finance Agency, Loan Investor or Insurer has (i) made a claim in
writing to the Company or the Bank that either of them has violated or has not
complied in any material respects with the applicable underwriting standards
with respect to mortgage loans sold by the Company or the Bank to a Loan
Investor or Mortgage Finance Agency, or with respect to any sale of mortgage
servicing rights to a Loan Investor, (ii) imposed in writing any material
restrictions on the activities (including commitment authority) of the Company
or the Bank, (iii) sought to have the Company or the Bank repurchase a mortgage
loan, or (iv) indicated in writing to the Company or the Bank that it has
terminated or intends to terminate its relationship with the Company or the Bank
for poor performance, poor loan quality or concerns with respect to the
Company’s or the Bank’s compliance with applicable laws except, in each case,
for any instances that, either individually or in the aggregate, have not had
and are not reasonably expected to have a Material Adverse Effect on the
Company. Except as disclosed in Section 4.23(b) of the Company Disclosure
Schedules, neither the Company nor the Bank has any contingent liabilities for
the potential repurchase of mortgage loans sold to any third party which, either
individually or in the aggregate, exceeds $2,000,000.

(c) For purposes of this Section 4.23:

(i) “Mortgage Finance Agency” shall mean the Federal Housing Administration, the
Federal Home Loan Mortgage Corporation, the Farmers Home Administration (now
known as Rural Housing and Community Development Services), the Federal National
Mortgage Association, the Federal National Mortgage Association, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the
U.S. Department of Agriculture or any other federal or state agency with
authority to (i) authority to determine any investment, origination, lending or
servicing requirements with regard to mortgage loans originated, purchased or
serviced by the Company or any Company Subsidiary or (ii) originate, purchase,
or service mortgage loans, or otherwise promote mortgage lending, including
without limitation state and local housing finance authorities.

(ii) “Loan Investor” shall mean any person (including a Mortgage Finance Agency)
having a beneficial interest in any mortgage loan originated, purchased or
serviced by the Company or the Bank or a security backed by or representing an
interest in any such mortgage loan; and

(iii) “Insurer” means a person who insures or guarantees for the benefit of the
mortgagee all or any portion of the risk of loss upon borrower default on any of
the mortgage loans originated, purchased or serviced by the Company or any
Company Subsidiary, including, the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the
U.S. Department of Agriculture and any private mortgage insurer, and providers
of hazard, title or other insurance with respect to such mortgage loans or the
related collateral.

4.24 No General Solicitation; Placement Agent’s Fees. Neither the Company, the
Bank nor any of its Affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Purchased Shares. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by any Purchaser or its investment advisor) relating to
or arising out of the transactions contemplated hereby. The Company shall pay,
and hold each Purchaser harmless against, any liability, loss or expense
(including, without limitation, attorney’s fees and out-of-pocket expenses)
arising in connection with any such claim. Neither the Company nor the Bank has
engaged any placement agent, broker or other agent in connection with the sale
of the Purchased Shares.

4.25 No Integrated Offering. The Company has not sold or issued and will not
sell or issue any securities that would be integrated with the offering of the
Purchased Shares contemplated by this Agreement pursuant to the Securities Act
and the rules and regulations or the interpretations thereunder of the SEC.

4.26 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Purchased Shares to each Purchaser hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

20



--------------------------------------------------------------------------------

4.27 U.S. Real Property Holding Corporation. The Company is not, has never been,
and does not contemplate becoming a U.S. real property holding corporation
within the meaning of Section 897 of the Code, and the Company shall so certify
upon any request by any Purchaser.

4.28 Off Balance Sheet Arrangements. Except as otherwise set forth in
Section 4.28 of the Company Disclosure Schedules or in any of the Board Meeting
Packages, there is no transaction, arrangement, or other relationship between
the Company and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its SEC Reports and is not so
disclosed or that otherwise would be reasonably likely to have a Material
Adverse Effect with respect to the Company.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

Each Purchaser hereby represents and warrants, severally and not jointly, to the
Company, as of the date hereof, the statements contained in this Article V
hereof are true and correct, except as otherwise set forth in the corresponding
sections or subsections of the Purchasers’ Disclosure Schedules:

5.1 Authorization; Corporate/Limited Liability Company/Partnership Power. Such
Purchaser is duly organized and validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization (as the case may
be) and has all requisite corporate, limited liability company or partnership
(as the case may be) power and authority to execute and deliver this Agreement,
to purchase the Purchased Shares it has agreed to purchase hereunder and to
carry out and perform its obligations under the terms of this Agreement and the
transactions contemplated hereby. Such Purchaser’s board of directors or other
governing body (as the case may be) has duly approved and authorized the
execution and delivery of and the performance by such Purchaser of its
obligations under this Agreement. No other corporate, limited liability or
partnership proceedings (as the case may be) on the part of such Purchaser are
necessary to approve and authorize the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby. This Agreement
(assuming this Agreement is a legally valid and binding obligation of the
Company) constitutes a valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as the
enforceability thereof may be subject to or limited by (a) bankruptcy,
insolvency, reorganization, arrangement, moratorium, or other similar laws, now
or hereafter in effect, relating to or affecting the rights of creditors, and
(b) general equitable principles, regardless of whether the issue of
enforceability is considered in a proceeding in equity or at law.

5.2 Agreement Not in Contravention; Consents.

(a) The execution, delivery and performance of this Agreement, the Amended
Investors Rights Agreement and the Amended Registration Rights Agreement and the
consummation of the transactions contemplated hereby and thereby by such
Purchaser do not and will not (i) conflict with or result in any breach of any
of the terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in a violation of, (iv) give any third party the right to modify,
terminate or accelerate, or cause the modification, termination or acceleration
of, any right, benefit or Liability under, (v) result in the creation of any
Lien upon the properties or assets of such Purchaser under, or (vi) require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any Governmental Authority or any other Person,
under the provisions including but not limited to (w) any provision of the
articles of incorporation, partnership agreements, bylaws, the articles of
formation, operating agreement or any other governing instruments of such
Purchaser or its general partners or managers, (x) any contracts or agreements
to which such Purchaser or its general partners or managers or any of their
respective assets are subject or bound, (y) any material License or (z) any law,
rule or regulation applicable to such Purchaser, or any judgment, order or
decree or other restriction of any Governmental Authority by which such
Purchaser or its general partners or managers are bound or subject (except where
such conflict, breach, default, violation, modification, termination, or
acceleration, or failure to obtain any authority, consent, approval, exemption
or other action or to give any notice or make any policy would not, either
individually or in the aggregate, materially adversely affect the ability of
such Purchaser to consummate the transactions contemplated by this Agreement and
the Other Transaction Documents).

(b) No approval, consent or other action by, notice to, or registration or
filing with, any Person is necessary for such Purchaser to enter into this
Agreement or for it to perform its obligations hereunder without a

 

21



--------------------------------------------------------------------------------

violation of any law, rule or regulation applicable to such Purchaser (except
where failure to obtain any approval or consent, or to give any notice or make
any filing would not, either individually or in the aggregate, materially
adversely affect the ability of such Purchaser to consummate the transactions
contemplated by this Agreement and the Other Transaction Documents.

5.3 Purchase for Own Account. The Purchased Shares to be purchased by such
Purchaser hereunder will be acquired for investment and only for such
Purchaser’s own account, not as a nominee or agent, and not with a view to the
public resale or distribution thereof within the meaning of the Securities Act,
and the Purchaser has no present intention of publicly selling, granting, any
participation in, or otherwise distributing the same; provided, that, by making
the representations herein, other than as set forth herein, such Purchaser does
not agree to hold any of the Purchased Shares for any minimum period of time and
reserves the right at all times to sell or otherwise dispose of all or any part
of such Purchased Shares pursuant to an effective registration statement under
the Securities Act or under an exemption from such registration (provided that
such Purchaser complies with the conditions thereof) and in compliance with
applicable federal and state securities laws.

5.4 Disclosure of Information. Such Purchaser or its officers or other
representatives, acting on its behalf, have received or have had full access to
all the information which it or they considered necessary or appropriate to make
an informed investment decision with respect to the purchase of the Purchased
Shares and the execution and delivery of this Agreement by it. Such Purchaser or
its officer or other representative have had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Purchased Shares and the Company and the Bank and to obtain
additional information (to the extent the Company possessed such information or
could acquire it without unreasonable effort or expense) necessary to verify any
information furnished to such Purchaser or its officers or other representatives
to which they or any of them had access.

5.5 Investment Experience. Such Purchaser understands and agrees as follows:
(i) the Purchased Shares have not been registered under the Securities Act or
under any state securities laws, (ii) such Purchased Shares are being offered
and sold pursuant to an exemption from registration contained in the Securities
Act based in part upon the representations and warranties of the Purchasers
contained in this Agreement, and (iii) the purchase of the Purchased Shares by
such Purchaser involves substantial risks. Such Purchaser is an experienced
investor, having heretofore invested in a number of banks and bank holding
companies, and such Purchaser further acknowledges and represents that: (x) it
is able to fend for itself, can bear the economic risk of its investment in the
Purchased Shares and has such knowledge and experience in financial or business
matters that such Purchaser is capable of evaluating the merits and risk of this
investment and/or (y) has a preexisting personal or business relationship,
either directly through its officers, directors, managers or general partner,
with the Company or its directors, executive officers or controlling persons of
a nature and duration that enable such Purchaser to be aware of the character,
business acumen and financial circumstances of such persons.

5.6 Accredited Purchaser Status. Such Purchaser is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act, as
amended.

5.7 Restricted Securities. Such Purchaser understands and agrees as follows:
(i) the Purchased Shares constitute “restricted securities” under the Securities
Act inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, (ii) subject to limited exceptions, the Purchased
Shares may be not resold, disposed of or transferred, in whole or in part,
without registration under the Securities Act, and (iii) such Purchaser must
bear the economic risk of this investment indefinitely unless the Purchased
Shares are registered pursuant to the Securities Act, or an exemption from
registration is available. Such Purchaser understands that (x) the Company has
no present intention of registering the Purchased Shares except as described in
the Amended Registration Rights Agreement and (y) there is no assurance that any
exemption from registration under Securities Act will be available and that,
even if available, such exemption may not allow the Purchaser to transfer all or
any portion of its Purchased Shares under the circumstances, in the amounts or
at the times such Purchaser might propose and, nevertheless, such Purchaser is
willing to accept and assume such risks. Such Purchaser is aware of the
provisions of Rule 144 of SEC, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act on the Purchased
Shares.

5.8 Residence. If a Purchaser is a partnership, corporation, limited liability
company or other entity, then such Purchaser resides in the office or offices of
such Purchaser in which its investment decision was made, which is located at
the address or addresses of such Purchaser set forth on Exhibit A hereto.

 

22



--------------------------------------------------------------------------------

5.9 Brokers’ and Finders’ Fees. Neither such Purchaser, nor its officers,
general partners, managers or any other person on its behalf, has incurred, and
none of them will incur, directly or indirectly, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement or any of the transactions contemplated hereby.

5.10 Availability of Funds. On the Closing Date, each Purchaser will have cash
in an amount sufficient to pay the Aggregate Purchase Price of the Purchased
Shares it is purchasing pursuant to this Agreement.

ARTICLE VI

COVENANTS

6.1 Reasonable Best Efforts. Subject to the terms and conditions of this
Agreement, the Company and each of the Purchasers agrees to use its commercially
reasonable best efforts in good faith to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper or
desirable, or advisable under Applicable Laws, so as to enable the Company to
issue and sell and the Purchasers to purchase, the Purchased Shares and to
consummate the other transactions contemplated hereby which are required to be
performed prior to or at the Closing Date, including the satisfaction of the
conditions set forth in this Agreement, and the parties shall cooperate fully
with each other to that end; provided that, for purposes of this Section 6.1,
“commercially reasonable best efforts” shall not require any Purchaser to comply
with any condition of any Regulatory Authority that such Purchaser sell,
transfer, dispose of, divest or otherwise encumber, or hold separate, before or
after the Closing, of any material assets, licenses, operations, rights, product
lines, businesses or interest therein of such Purchaser (or any of such
Purchaser’s Subsidiaries or Affiliates).

6.2 Carpenter Funds’ Application for Regulatory Approval. The Carpenter Funds
shall within five (5) Business Days of the date of this Agreement prepare and
file or cause to be filed all necessary applications, notices, filings, and
submissions with any Regulatory Authorities concerning the purchase of the
Purchased Shares or the consummation of any of the transactions contemplated by
the Other Transaction Documents as may be required under (A) the BHCA, (B) the
California Financial Code, or (C) any other applicable law; provided, that the
Company shall reasonably cooperate with the Carpenter Funds in connection with
the preparation and making of all such filings. The Carpenter Funds shall use
their reasonable best efforts as soon as reasonably practicable following the
date of this Agreement to receive from any Regulatory Authorities or any other
Governmental Entity any approvals or consents required by the Carpenter Funds,
or any of their Affiliates (“Carpenter Regulatory Approvals”), or to avoid or
cause to be withdrawn or terminated, without prejudice to the parties, any
action or proceeding by any Regulatory Authority of other Governmental Entity,
in connection with the authorization, execution and delivery of this Agreement
and the purchase by the Carpenter Funds of the Purchased Shares, and the
consummation of the other transactions contemplated hereby or by any of the
Other Transaction Documents.

(a) In addition, the Purchasers shall:

(i) provide the Company, concurrently with the filing or submission or receipt
thereof, a true, correct and complete copy of (A) each of the foregoing
Government Filings and any Government Filings that may be made by or on behalf
of the Purchasers at any time hereafter, and (B) each communication (that is in
written, digital or electronic form) submitted by or on behalf of any of the
Purchasers to, or received from, any such Regulatory Authority, with respect or
relating to this Agreement or any of the Other Transaction Documents, any of the
transactions contemplated hereby or thereby, or any of the Purchasers’
Government Filings, except for any information in such Government Filings that
includes confidential information concerning the Investors or regulatory
communications that the Investors are not permitted to share with the Company;
and

(ii) use their reasonable best efforts to keep the Company informed, on a timely
basis, of all discussions between either of the Purchasers or any of their legal
or other representatives and any of such Governmental Authorities with respect
or relating to this Agreement, any of the Other Transaction Documents, any of
the transactions contemplated hereby or thereby, or any of the Purchasers’
Government Filings made pursuant hereto.

 

23



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO OBLIGATIONS TO CLOSE

7.1 Conditions to the Parties’ Obligations to Close. The respective obligations
of each Party to consummate the transactions to be consummated pursuant to this
Agreement on the Closing Date shall be subject to the satisfaction on or prior
to the Closing Date of the following conditions, any or all of which may be
waived in writing, in whole or in part, to the extent permitted by Section 11.7
and Applicable Law.

7.2 Conditions Precedent to Consummation of this Agreement by All Parties.

(a) Approvals. All consents, approvals, filings and authorizations of any
Governmental Entity or third party required to have been received by the
Carpenter Funds, if any, pursuant to Section 6.2 shall have been received and no
such consents, approvals or authorizations shall contain any conditions,
restrictions or requirements which would reasonably be expected to materially
and adversely affect or impose any burdensome conditions on any of the Parties
hereto or that would, following the Closing Date, have a Material Adverse Effect
with respect to Company or a material adverse effect on the ability of such
Purchaser to consummate the transaction contemplated by this Agreement and the
Other Transaction Documents.

(b) No Order; No Litigation. No Governmental Entity, nor any federal or state
court of competent jurisdiction or arbitrator shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, judgment, injunction or arbitration award or other order (in each case,
whether temporary, preliminary or permanent) which is in effect and prevents or
prohibits consummation of the transactions contemplated by this Agreement and no
litigation or court or administrative proceeding shall be pending against any of
the Parties by any Governmental Entity or third party seeking to restrain,
enjoin, prevent or otherwise prohibit consummation of the transactions
contemplated hereby.

(c) Asset Purchase Agreement. The Bank, as Seller, and the Asset Resolution
Subsidiary, as Purchaser, shall have executed and delivered the Asset Purchase
Agreement and no circumstances or conditions shall exist and no events shall
have occurred which could reasonably be expected to prevent the Bank or the
Asset Resolution Subsidiary from consummating the transactions contemplated by
such Agreement.

7.3 Conditions Precedent to Consummation of this Agreement by the Purchasers.

(a) Representations and Warranties of the Company. The representations and
warranties of the Company set forth in this Agreement shall have been true and
correct in all material respects (if not qualified as to materiality) and true
and correct (if so qualified) when made and as of the Closing Date, provided
that to the extent that any such representations and warranties were made as of
a specified date, such representations and warranties shall continue on the
Closing Date to have been true as of such specified date and not as of the
Closing and provided, further, that that this condition precedent shall be
deemed to have been satisfied where the failure or failures of any such
representations and warranties to be so true and correct have not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect with respect to the Company.

(b) Performance of Covenants by the Company. The Company shall have performed in
all material respects all of its agreements and covenants in this Agreement
required to be performed by it in order for the Parties to execute and deliver
this Agreement and consummate the transactions contemplated hereby.

(c) NASDAQ Global Select Market. The Common Stock (A) shall be listed on the
NASDAQ Global Select Market and (B) shall not have been suspended, as of the
Closing Date, by the SEC or the NASDAQ Global Select Market from trading on the
NASDAQ Global Select Market nor shall suspension by the SEC or the NASDAQ Global
Select Market have been threatened, as of the Closing Date, either (1) in
writing by the SEC or the NASDAQ Global Select Market or (2) by falling below
the minimum listing maintenance requirements of the NASDAQ Global Select Market.

(d) Execution and Delivery of the Other Transaction Documents. The Company shall
have executed and delivered at the Closing the Registration Rights Amendment,
the Common Stock Certificates pursuant to Section 3.1(a), and the Officer’s
Certificate referenced in Section 3.1(c) above.

 

24



--------------------------------------------------------------------------------

(e) No Material Adverse Effect. Between the date hereof and the Closing Date,
there shall not have been a Material Adverse Effect with respect to the Company
and its Subsidiaries considered as a whole.

7.4 Conditions Precedent to Consummation of this Agreement by the Company.

(a) Representations and Warranties of the Purchasers. The representations and
warranties of each of the Purchasers set forth in this Agreement shall have been
true and correct in all material respects (if not qualified as to materiality)
and true and correct (if so qualified) when made and as of the Closing Date;
provided, however, that this condition precedent shall be deemed to have been
satisfied if the failure of any such representations and warranties (without
giving effect to any qualifications as to materiality, “material adverse effect”
or similar terms and phrases contained therein) to be true and correct
individually or in the aggregate has not resulted in or constituted, and would
not have, a material adverse effect with respect to the ability of such
Purchaser to consummate the transactions contemplated by this Agreement and the
Other Transaction Documents, or a material adverse effect on the availability of
the registration exemption provided by Regulation D under the Securities Act for
the offer and sale by the Company of the Purchased Shares pursuant to this
Agreement; and provided, further, that to the extent that any such
representations and warranties were made as of a specified date, such
representations and warranties shall continue on the Closing Date to have been
true as of such specified date and not as of the Closing.

(b) Performance of Covenants of Purchasers. Each of the Purchasers shall have
performed, severally and not jointly, in all material respects all of its
respective agreements and covenants in this Agreement required to be performed
by it in order for the Parties to execute and deliver this Agreement and
consummate the transactions contemplated hereby, including payment of the
Aggregate Purchase Price of the Purchased Shares it is purchasing hereunder as
provided in Section 3.2 hereof.

(c) Execution and Delivery of the Other Transaction Documents. Each Purchaser
shall have executed and delivered all of the Other Transaction Documents
required to be executed and delivered by it as provided in Section 3.2 hereof.

(d) Aggregate Purchase Price. The Company shall have received, in same day
funds, from each Purchaser the Aggregate Purchase Price payable for the
Purchased Shares which each such Purchaser has agreed to purchase hereunder, as
set forth in Exhibit A hereto.

ARTICLE VIII

INDEMNIFICATION

8.1 Survival of Representations and Warranties. The representations and
warranties of the Company contained in Article IV of this Agreement (as modified
by the Company Disclosure Schedules, the SEC Reports or any of the Board Meeting
Packages referenced therein), and the Company’s indemnification obligations set
forth below in this Article VIII, will survive the Closing for a period of one
(1) year thereafter ending on the date which is the first anniversary of the
Closing Date (the “One Year Survival Period Termination Date”); provided,
however, that, notwithstanding the foregoing, the representations and warranties
of the Company contained in Sections 4.1, 4.2, 4.4, 4.5 and 4.6, and Company’s
indemnification obligations, as set forth in this Article VIII below, in respect
of any and all breaches of those particular representations and warranties shall
survive the Closing for a period of three (3) years thereafter ending on the
date which is the third anniversary of the Closing Date (the “Three Year
Survival Period Termination Date”).

8.2 Indemnification by the Company. On the terms and subject to the conditions
and limitations set forth hereinafter in this Article VIII, the Company agrees
to indemnify and hold harmless and defend the Purchasers, and their respective
managers, general partners, officers, directors, employees and agents and each
Person (other than the Company and the Bank), if any, who controls, or is under
the control of, any of the Purchasers within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, including the
Purchasers, an “Indemnified Party” and collectively, the “Indemnified Parties”)
from and against any and all Losses that are incurred by the Indemnified Parties
that are caused directly by or result directly from any inaccuracy in or breach
of any representation or warranty of the Company contained in Article IV of this
Agreement, as the same may have been modified by the Company Disclosure
Schedules, SEC Reports or any of the Board Meeting Packages, provided, however,
that the Company shall not be obligated to indemnify any of the Indemnified
Parties for such portion of any actual or threatened claims or actual Losses to
the extent attributable to the acts, errors or omissions on the part of any of
the Indemnified Parties.

 

25



--------------------------------------------------------------------------------

8.3 Maximum Liability of the Company. Notwithstanding anything to the contrary
that may be contained in this Article VIII or elsewhere in this Agreement, the
maximum aggregate dollar amount of Losses for which the Company shall have
liability to the Purchasers and the other Indemnified Parties, whether pursuant
to this Article VIII or otherwise, for any and all breaches by the Company of
its representations and warranties contained in Article IV shall not exceed an
amount equal to Fifty percent (50%) of the Aggregate Purchase Price paid by the
Purchasers for the Purchased Shares pursuant to this Agreement; provided,
however, that, notwithstanding the foregoing, the maximum aggregate dollar
amount of Losses for which the Company shall have liability to the Purchasers
and the other Indemnified Parties in the case of any and all breaches by the
Company of any or all of its representations and warranties contained in
Sections 4.1, 4.2, 4.4, 4.5 and 4.6 of this Agreement, shall not exceed an
amount equal the Aggregate Purchase Price paid by the Purchasers for the
Purchased Shares pursuant to this Agreement.

8.4 Time Limits on Indemnification.

(a) Time Limit on Indemnification Obligations. Notwithstanding anything to the
contrary that may be contained in this Article VIII or elsewhere in this
Agreement, but subject to the limitations set forth in Section 8.3 above, the
Company shall not have any liability to any Indemnified Party with respect to
any Indemnification Claim arising out of or relating to breaches of any of the
representations and warranties contained in Article IV hereof which is not
asserted on or before the One-Year Survival Period Termination Date, except in
the case of any Indemnification Claims arising out of or relating to any and all
breaches of any of the representations and warranties contained Sections 4.1,
4.2, 4.4, 4.5 and 4.6 hereof, with respect to which the Company shall not have
any liability for Losses that are the subject of any Indemnification Claims
asserted after the Three Year Survival Period Termination Date.

(b) Pending Claims. Notwithstanding anything to the contrary contained above in
Section 8.4(a), the occurrence of an applicable Survival Period Termination Date
shall not affect any Indemnification Claim, or an Indemnified Party’s right to
recover any Losses that are the subject of that Claim, if the Claims Notice (as
hereinafter defined) with respect thereto had been given to the Company prior to
whichever of the One Year Survival Period Termination Date or the Three Year
Survival Period Termination Date is applicable to the alleged breach set forth
in such Claims Notice (a “Pending Indemnity Claim”).

8.5 Procedures for Indemnification.

(a) Indemnification Claims. Following receipt from an Indemnified Party, of a
Claims Notice asserting a claim for indemnification under this Article VIII (an
“Indemnification Claim”) prior to the whichever of the One Year Survival Period
Termination Date or the Three Year Survival Period Termination Date is
applicable thereto, the Company shall have forty-five (45) days to make such
investigation of the Indemnification Claim as the Company considers desirable.
For the purpose of such investigation, the Indemnified Party shall make
available to the Company the material information relied upon by the Indemnified
Party to substantiate its Indemnification Claim and such forty-five (45) day
period shall not commence until such information has been provided to the
Company. If the Indemnified Party and the Company agree, at or prior to the
expiration of such forty-five (45) day period (or any mutually agreed upon
extension thereof), to the validity of the Indemnification Claim and amount of
the Losses that the Indemnified Party is entitled to recover in respect of such
Indemnification Claim from the Company (the “Undisputed Amount”), the Company
shall immediately pay to the Indemnified Party the Undisputed Amount, thereof
together with interest, from the date the Claims Notice was received by the
Company to the date of payment of such Undisputed Amount, at a rate equal to the
then applicable U.S. Treasury Rate for short term Indebtedness.

(b) Third Party Claims. Subject to the applicable limitations set forth in
Section 8.3 and Section 8.4 above, if any claim or demand is asserted or any
action, suit or other proceeding is filed or brought against an Indemnified
Party by any third party, in respect of which a right to indemnification under
this Article VIII may apply (a “Third Party Claim”), the Indemnified Party shall
promptly provide to the Company a Claims Notice with respect to such Third Party
Claim, provided that a failure to provide such a Claims Notice to the Company in
a prompt manner shall not preclude any indemnification under this Article VIII
unless the Company is materially prejudiced by such failure or the
Indemnification Claim is made after the applicable Survival Period Termination
Date set forth in

 

26



--------------------------------------------------------------------------------

Section 8.4 above. The Company, at its sole expense, shall have the right,
exercisable by written notice to the Indemnified Party, given within fifteen
(15) days after receipt of such Claims Notice, to assume, control, defend
against, negotiate and otherwise deal with such Third Party Claim, with counsel
reasonably acceptable to the Indemnified Party (which acceptance shall not be
unreasonably withheld or delayed); provided, however, that the Company carries
out such defense in a diligent and bona fide manner. The Indemnified Party may
participate in the defense of any such Third Party Claim which the Company is
defending as provided in this Section 8.5(b) with counsel selected by the
Indemnified Party solely at the cost and expense of the Indemnified Party. If
the Company does not assume or diligently conduct the defense of a Third Party
Claim in accordance with this Section 8.5(b), or the assumption of the defense
of the Third Party Claim by the Company is reasonably likely to materially
prejudice the Indemnified Party, then the Indemnified Party shall have the right
to control such defense at the cost and expense of the Company. The party
controlling the defense of such Third Party Claim shall keep the other party
advised of the status of such Third Party Claim and the defense thereof and
shall consider in good faith the recommendations made by the other party with
respect thereto. Neither the Indemnified Party nor the Company shall have the
right to settle any Third Party Claim without the consent of the other, which
consent shall not be unreasonably withheld or delayed. The Company and each
Indemnified Party shall cooperate fully with each other in connection with the
defense, negotiation or settlement of any such Third Party Claim.

(c) Information Required in a Claims Notice. No Indemnification Claim asserted
hereunder shall be effective and the Company shall have no liability under this
Article VIII or otherwise with respect to such Claim, unless a written notice
with respect thereto, which (i) identifies the facts or circumstances then known
to the Indemnified Party that are alleged to give rise to such Indemnification
Claim in reasonable detail and a good faith estimate of the Losses for which the
Indemnified Party is seeking indemnification hereunder based on the facts and
circumstances known to the Indemnified Party at the time such Indemnification
Claim is made and (ii) is delivered to the Company prior to whichever of the
One-Year or Three-Year Survival Period Termination Date is applicable thereto as
set forth in Section 8.4(a) above (such written notice, a “Claims Notice”).

8.6 Other Provisions Applicable to Indemnification Claims.

(a) No Duplication of Indemnification Payments. All Indemnification Payments (as
defined below) shall be calculated without duplication, including in any case in
which (i) more than one of the Indemnified Parties seeks indemnification for the
same Losses, or (ii) any events or circumstances giving rise to a breach of a
particular representation or warranty contained in this Agreement also
constitutes a breach of one or more other representations or warranties of the
Company contained in contained in this Agreement.

(b) No Special, Consequential or Punitive Losses. Notwithstanding anything to
the contrary that may be contained elsewhere in this Agreement, Losses shall not
include, and the Company shall not be liable under this Agreement for, any lost
profits or special, exemplary, consequential or punitive damages except awarded
pursuant to a Third Party Claim.

(c) Corporate Obligation. The indemnification obligations of the Company
hereunder are corporate obligations and in no event and under no circumstance
shall any officer, director, employee, agent or representative of the Company or
the Bank have any personal liability to any Purchaser or any of the Indemnified
Parties under this Article VIII or otherwise.

(d) Insurance Proceeds. If an Indemnified Party receives any insurance proceeds
with respect of or for any Losses for which it has theretofore been indemnified
by the Company, the Indemnified Party shall forthwith reimburse the Company in
an amount equal to the lesser of (i) the amount of such insurance proceeds, net
of actual third party expenses incurred by the Indemnified Party, or (ii) the
amounts paid by the Company to the Indemnified Party in respect of such Losses
(“Indemnification Payments”). If such insurance proceeds are paid to the
Indemnified Party prior to the time that the Company has made such
Indemnification Payments, those insurance proceeds shall be credited against and
to that extent shall reduce the amount of the Indemnification Payments that
would otherwise be due hereunder by the Company to the Indemnified Party.

(e) Third Party Contribution or Reimbursement. Any Losses for which an
Indemnified Party is determined to be entitled to indemnification hereunder
shall be reduced by an amount equal to any contribution or other similar payment
or reimbursement actually recovered or received by the Indemnified Party from
any third Person with respect thereto.

 

27



--------------------------------------------------------------------------------

(f) Certain Adjudications of Third Party Claims. If either (i) the Company is
the prevailing party in any legal action, arbitration or other proceeding
brought to adjudicate any Third Party Claim (a “Third Party Action”), or
(ii) notwithstanding a ruling in any such Third Party Action that is adverse to
the Company or the Bank or the Indemnified Parties, the findings of fact therein
show or confirm that the Losses incurred by the Indemnified Parties arising out
of the Third Party Claim were attributable to facts, circumstances, events,
occurrences, actions or conduct that do not constitute or result in an
inaccuracy in or breach of any representation or warranty of the Company
contained in Article IV of this Agreement (as the same may have been modified by
the Company Disclosure Schedules, SEC Reports or any of the Board Meeting
Packages), then, notwithstanding anything to the contrary that may be contained
elsewhere in this Article VIII, the Company shall not be obligated to indemnify
the Indemnified Parties for any such Losses and the Indemnified Parties shall
promptly pay or reimburse the Company for any costs or expenses reasonably
incurred by it or by the Bank in investigating, preparing the defense for and
defending against the Third Party Claim, including attorneys’ fees and
disbursements incurred by the Company and/or the Bank in connection therewith.

8.7 Exclusivity. Notwithstanding any other provision to the contrary that may be
contained elsewhere in this Agreement, except in the case of common law fraud,
the parties agree that this Article VIII shall contain the sole monetary rights
and monetary remedies of each Purchaser for or in respect of any breach of the
Company’s representations and warranties or covenants contained in this
Agreement, including the right to recover money damages for or in respect of any
Losses suffered or incurred by any of them and each Purchaser hereby expressly,
with the intent to be legally bound, and forever waives any rights, both
contractual and statutory, to seek or recover any monetary damages or awards for
or in respect of any such breach or any such Losses, except in accordance with
and subject to the terms, conditions and limitations set forth in this
Article VIII. Without limiting the generality of the foregoing, each Purchaser
agrees not to assert any claims or bring any action or proceeding against the
Company or the Bank, under Rule 10b-5 of the Exchange Act. However, nothing in
this Agreement shall limit any right to obtain or be awarded any non-monetary
equitable remedy, including a temporary, preliminary or permanent injunction or
an order of specific performance.

ARTICLE IX

ADDITIONAL AGREEMENTS OF THE PARTIES

9.1 Legends.

(a) Each Purchaser acknowledges that all certificates or other instruments
representing the Purchased Shares subject to this Agreement may, at the option
of the Company, bear a restrictive legend substantially to the following effect:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE AND SUCH SECURITIES MAY NOT BE SOLD, OTHERWISE DISPOSED OF OR
TRANSFERRED, IN WHOLE OR IN PART, EXCEPT PURSUANT TO A REGISTRATION STATEMENT
RELATING THERETO UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS OR SOLD,
TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 OR RULE 144A UNDER THE 1933 ACT.
NOTWITHSTANDING THE FOREGOING, UNLESS THE TRANSFEROR IS AN AFFILIATE OF THE
COMPANY, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

(b) Compliance with Securities Act. Each Purchaser agrees not to sell or
transfer any of the Purchased Shares other than in a transaction that is
registered under the Securities Act or is exempt from the registration
requirements of the Securities Act. If a Purchaser asks the Company to register
a transfer of the Purchased Shares in a transaction that is not registered under
the Securities Act or sold, assigned or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company), the Company may refuse to
register such transfer until it receives an

 

28



--------------------------------------------------------------------------------

opinion of counsel or other evidence that is reasonably satisfactory to the
Company, that the sale or transfer is exempt from the registration requirements
of the Securities Act. Notwithstanding the foregoing, if the transferor is not
an Affiliate of the Company, then, the Purchased Shares may be pledged in
connection with a bona fide margin account or other bona fide loan or financing
arrangement secured by the Purchased Shares and such pledge of Purchased Shares
shall not be deemed to be a transfer, sale or assignment of the Purchased Shares
hereunder, and any Purchaser effecting such a pledge shall not be required to
provide the Company with any other delivery with respect thereto pursuant to
this Agreement or any other Transaction Document; provided, that in order to
make any sale, transfer or assignment of Purchased Shares, such Purchaser and
its pledgee makes such disposition in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.

(c) Removal of Legends. The restrictive legend set forth in Section 9.1(a) above
shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Purchased Shares upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at the Depository Trust
Company, (i) if and when such Purchased Shares are sold pursuant to a resale
registration statement that has been declared effective under the Securities Act
and the Company has received from such holder a certification that such sale has
been made in the manner described in the section of such registration statement
entitled “Plan of Distribution” or otherwise describing the manner in which the
securities registered thereunder are to be sold, (ii) upon request, if such
Purchased Shares are sold or transferred pursuant to Rule 144 (if the transferor
is not an Affiliate of the Company) or otherwise pursuant to an exemption from
registration under the Securities Act, or (iii) upon request, if such Purchased
Shares are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information requirement
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities
and without volume or manner-of-sale restrictions, provided, that, in the case
of the foregoing clauses (ii) and (iii), if requested by the Company, the holder
of such Purchased Shares has furnished or caused to be furnished a legal opinion
from its counsel, reasonably acceptable to the Company and its counsel, to the
effect that the removal of the legend is permitted by the Securities Act and the
rules and regulations of the SEC thereunder. Any fees (of Company counsel)
associated with the removal of such legend shall be borne by the Company. If a
legend is no longer required pursuant to the foregoing, the Company will no
later than five (5) Business Days following the delivery by a Purchaser to the
Company of a legended certificate or instrument representing such Purchased
Shares (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer), deliver
or cause to be delivered to such Purchaser a certificate or instrument (as the
case may be) representing such Purchased Shares that is free from all
restrictive legends.

9.2 Securities Laws Disclosure. The Company shall, on or before 4:30 p.m. (New
York time) on the fourth (4th) Business Day following the date hereof, issue a
press release (subject to Section 11.3 hereof) disclosing the transactions
contemplated hereby and file a Current Report on Form 8-K disclosing the
material terms of this Agreement and the Other Transaction Documents (and attach
as exhibits thereto this Agreement and the Other Transaction Documents) (the
“Form 8-K”). In addition, the Company will make such other filings and notices
in the manner and time required by the SEC and the NASDAQ Global Select Market.

9.3 Reporting Status. Until (i) the date on which the Purchased Shares have
become eligible for sale under Rule 144, without the requirement for the Company
to be in compliance with the current public information requirement under Rule
144(c)(1) (or Rule 144(i)(2), if applicable) as to such Purchased Shares and
without volume or manner-of-sale restrictions, or (ii) the date on which the
Purchasers shall have sold all the Purchased Shares, whichever is earlier, the
Company shall timely file all reports required to be filed with the SEC pursuant
to the Exchange Act for the Company to be in compliance with the current public
information requirement under Rule 144(c)(1) (or Rule 144(i)(2), if applicable),
and the Company shall not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination.

9.4 Blue Sky Laws. The Company shall, on or before the Closing Date, take such
action as the Company reasonably determines is necessary in order to obtain an
exemption for or to qualify the Purchased Shares for sale to each Purchaser at
the Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to
Purchaser on or prior to the Closing Date. The Company shall make all filings
and reports relating to the offer and sale of the Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

 

29



--------------------------------------------------------------------------------

(a) Use of Proceeds. The Company will use all or substantially all of the
proceeds from the sale of the Purchased Shares to facilitate the accelerated
resolution of certain Loans and OREO owned by the Bank and for general corporate
purposes, as directed by action of the Board of Directors of the Company.

Except as set forth above, in no event shall the proceeds be used for (i) the
redemption or repurchase or any of its or its Subsidiaries equity securities or
any dividend thereon or (ii) any other ventures or business opportunities not
related to the current or contemplated business of the Company or the Bank.

9.5 Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Purchased Shares), a register for the Purchased Shares, in which the
Company shall record the name and address of the Person in whose name the
Purchased Shares (including the name and address of each permitted transferee)
and the number of such shares held. The Company shall keep the register open and
available at all times during business hours for inspection of any Purchaser or
its legal representatives.

9.6 Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Purchaser) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Agent. The Company shall pay, and hold each Purchaser harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.

9.7 Conduct of Business. From the date hereof until the earlier of the Closing
Date or the termination of this Agreement in accordance with its terms, except
as contemplated by this Agreement, the Company and the Bank shall operate their
respective business in the ordinary course consistent with past practices,
except as may be necessary or advisable to comply with any requirements of or
restrictions imposed by any Governmental Authority.

9.8 Listing. The Company shall promptly secure the listing of all of the
Purchased Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of this Agreement and the
Other Transaction Documents. The Company shall maintain the Common Stock’s
authorization for listing on the NASDAQ Global Select Market. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the NASDAQ Global Select Market. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 9.9.

9.9 Additional Registration Statements. Until the date that is ninety
(90) calendar days from the earlier of (i) the Effective Date (as defined in the
Amended Registration Rights Agreement) and (ii) the date all of the Registrable
Securities (as defined in the Amended Registration Rights Agreement) may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1)
and otherwise without restriction or limitation pursuant to Rule 144, the
Company will not file a registration statement under the Securities Act relating
to securities that are not the Purchased Shares, except for any registration
statements with respect to shares issuable pursuant to an equity incentive plan
or employee benefit plan for the officers, employees or directors of the Company
or any of its Subsidiaries.

ARTICLE X

TERMINATION

10.1 Termination. This Agreement may be terminated, and the issuance and sale of
the Purchased Shares by the Company to the Purchasers and the other transactions
contemplated hereby may be abandoned, at any time prior to the Closing Date:

(a) By either the Company or any Purchaser, if the Closing Date shall not have
occurred on or before (i) April 15, 2013 or (ii) May 15, 2013 in the event that
the inability to consummate the transaction contemplated in this Agreement
earlier relates solely to completion of bank regulatory procedures required by
any Regulatory Authority (the “Termination Date”); provided, however, that the
right to terminate this Agreement under this

 

30



--------------------------------------------------------------------------------

Section 10.1 shall not be available to any party whose failure to fulfill any of
its obligations under this Agreement (other than the requirement of such Party
to have received any necessary approval from a Governmental Authority) shall
have been a principal reason for or a principal cause of the failure of the
Closing Date to occur on or before such Termination Date;

(b) By either the Company or any Purchaser:

(i) if a Regulatory Authority shall have issued an order, decree or ruling or
taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, and such order,
decree, ruling or other action shall have become final and nonappealable; or

(ii) if, as a condition to the receipt or issuance of any approval or consent of
any Regulatory Authority required in connection with the consummation of the
transactions contemplated by this Agreement or the Other Transaction Documents,
the Company or the Bank is required to accept or agree to any restrictions or
other requirements of any Regulatory Authority having jurisdiction over either
of them that would have a Material Adverse Effect on the Company or the Bank or
on their future prospects.

(c) By a Purchaser if an event or act occurs or circumstances exist which makes
any of the conditions precedent set forth in Section 7.2 or Section 7.3
incapable of being satisfied on or prior to the Termination Date, provided that
such event, act or circumstance was not due primarily to or caused primarily by
any action or inaction by the Purchasers or either of them; or

(d) By the Company if an event or act occurs or circumstances exist which makes
any of the conditions precedent set forth in Section 7.2 or Section 7.4
incapable of being satisfied on or prior to the Termination Date, provided that
such event, act or circumstance was not due primarily to or caused primarily by
any action or inaction by the Company.

ARTICLE XI

MISCELLANEOUS

11.1 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

(a) Governing Law. This Agreement shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the law of the state of California.

(b) Consent to Jurisdiction. Each Party irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction any state or federal
court sitting in the County of Orange, State of California, in any proceeding
arising out of or relating to this Agreement or the agreements delivered in
connection herewith or the transactions contemplated hereby or thereby or for
recognition or enforcement of any judgment relating thereto, and each party
hereby irrevocably and unconditionally (a) agrees not to commence any such
proceeding except in such courts, (b) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such courts,
(c) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and (d) waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such proceeding. Each
Party hereto agrees that a final non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Each
Party to this Agreement irrevocably consents to service of process in the manner
provided for notices in Section 11.4. Nothing in this Agreement will affect the
right of any Party to this Agreement to serve process in any other manner
permitted by Applicable Law.

(c) WAIVER OF JURY TRIAL. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating to this Agreement or the transactions contemplated by this Agreement.
Each party certifies and acknowledges that (i) no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver, (ii) each such party understands and has considered the implications of
this waiver, (iii) each such party makes this waiver voluntarily, and (iv) each
such party has been induced to enter into this Agreement by, among other things,
the waivers and certifications in this Section 11.1.

 

31



--------------------------------------------------------------------------------

11.2 Specific Performance. The parties hereto agree that irreparable damage
could occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions, without the posting of any bond, to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

11.3 Press Releases. The Company and the Purchasers shall consult with each
other before issuing any press release with respect to this Agreement or the
transactions contemplated hereby and shall not issue any such press release or
make any such public statements without the prior consent of the other parties,
which shall not be unreasonably withheld or delayed; provided, however, that a
party may, without the prior consent of the other parties (but after such
consultation, to the extent practicable under the circumstances), issue such
press release or make such public statements as may, upon the advice of outside
counsel, be required by law or the rules or policies of the NASDAQ Global Select
Market.

11.4 Notices. Any notice or other communication under this Agreement must be in
writing and will be deemed given when it is delivered in person or sent by
facsimile or email (with proof of receipt at the facsimile number or email
address to which it is required to be sent), on the business day after the day
on which it is delivered to a major nationwide delivery service for overnight
delivery, or on the fifth business day after the day on which it is mailed by
first class mail from within the United States, to the following addresses (or
such other address as may be specified after the date of this Agreement by the
party to which the notice or communication is sent):

If to the Company:

Pacific Mercantile Bancorp

949 South Coast Drive, Suite 300

Costa Mesa, California 92626

Attn. Raymond E. Dellerba, President & CEO

Tel: (714) 438-2500

Fax: (714) 438-1084

With a copy to:

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attn: Ben A. Frydman, Esq.

Tel: (949) 725-4150

Fax: (949) 823-5150

If to the Purchasers, to the address set forth on Exhibit A hereto.

11.5 Entire Agreement. This Agreement, the Exhibits hereto, any matters
Previously Disclosed and any documents executed by the Parties simultaneously
herewith represent the entire understanding and agreement of the Parties with
reference to the transactions set forth herein and supersede all prior
understandings and agreements (written or oral) made by the Parties. Except as
otherwise expressly provided herein, no Person other than the Parties hereto
shall have any right hereunder or be entitled to the benefit of any provision
hereof.

11.6 No Assignment; Successors and Assigns. No party hereto may assign any of
its rights or delegate any of its duties under this Agreement, except that the
Purchasers may assign any such rights (but only with all related obligations) to
their respective Affiliates; provided that (a) prior to such assignment, the
Company is furnished with written notice stating the name and address of such
assignee, (b) such assignee agrees in writing to be bound by and subject to the
terms and conditions of this Agreement, and (c) no such assignment shall relieve
the Purchasers of their obligations under this Agreement. Subject to the
foregoing restriction on assignment, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors and permitted assigns of the
Parties hereto.

 

32



--------------------------------------------------------------------------------

11.7 Waiver and Amendment. Except with respect to statutory requirements, and
subject to the provisions of the last sentence of this Section, any party hereto
may by written instrument extend the time for the performance of any of the
obligations or other acts of the other party and may waive (i) any inaccuracies
of the other in the representations or warranties contained in this Agreement or
in any document delivered pursuant hereto, (ii) compliance with any of the
covenants, undertakings or agreements of the other party, or satisfaction of any
of the conditions to its obligations, contained in this Agreement or (iii) the
performance (including performance to the satisfaction of a party or its
counsel) by the other party of any of its obligations set out herein. No failure
or delay on the part of either party hereto in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
Except as otherwise expressly provided in this Agreement, an amendment of this
Agreement or the waiver or modification of any provision of this Agreement will
be effective only upon the written consent of (i) the Company, on the one hand,
and (ii) Purchasers, on the other hand.

11.8 Headings. The headings of the various sections and subsections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of or be considered in connection with the interpretation of
any of the terms or provisions of this Agreement.

11.9 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect in any jurisdiction, as to such
jurisdiction, such provision shall be ineffective to the extent of such
invalidity, illegality or unenforceability, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

11.10 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which
executed counterparts, and any photocopies and facsimile copies thereof, shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement.

[Signatures of Parties follow on next page.]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed, where applicable by their duly authorized representatives, as of the
first above written.

 

COMPANY: PACIFIC MERCANTILE BANCORP By:  

  /s/    RAYMOND E. DELLERBA

  Name: Raymond E. Dellerba   Title: President and Chief Executive Officer
PURCHASERS:

CARPENTER COMMUNITY BANCFUND, L.P.; and

CARPENTER COMMUNITY BANCFUND-A, L.P.

By:   CARPENTER FUND MANAGER GP, LLC,   their General Partner   By:  

  /s/    JOHN FLEMMING

    Name: John Flemming     Title: Managing Member

[Signature Page to Common Stock Purchase Agreement]

 

34



--------------------------------------------------------------------------------

EXHIBIT A

ALLOCATION OF COMMON STOCK SHARES

BETWEEN THE PURCHASERS

 

Purchasers

   Number of
Common
Shares(1)      Aggregate
Purchase Price (1)  

Carpenter Community Bancfund, L.P.

     75,556       $ 510,003   

Carpenter Community Bancfund – A, L.P.

     2,146,666       $ 14,489,995      

 

 

    

 

 

 

Totals

     2,222,222       $ 14,999,998      

 

 

    

 

 

 

 

(1) The number of Common Shares set forth opposite the name of each Purchaser in
this table is subject to possible reduction as and to the extent provided in
Section 2.2 of this Stock Purchase Agreement. In the event of any such
reduction, the Aggregate Purchase Price otherwise payable by each Purchaser, as
set forth opposite its name in this table, will be proportionately reduced and
this Exhibit A will thereupon be amended to reflect such reductions.

Addresses of Purchasers:

 

    

With a copy to:

Carpenter Funds

5 Park Plaza, Suite 950

Irvine CA, 92614

Attention: John Flemming

   Robert Sjogren, Esq.


Carpenter Funds

5 Park Plaza, Suite 950

Irvine CA, 92614

 

A-1